



Exhibit 10.1


 

    








Amended and Restated
Limited Liability Company Agreement


of


BestReviews LLC


February 6, 2018
THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.










 







I

--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page No.


Article I GENERAL PROVISIONS;
DEFINITIONS.....................................................................    1


1.1
Formation of the Company;
Term............................................................................    1

1.2
Limited Liability Company
Agreement...................................................................    1

1.3
Name........................................................................................................................    2

1.4
Purpose and
Powers.................................................................................................    2

1.5
Principal Office; Registered Office and
Agent........................................................    2

1.6
No State-Law
Partnership........................................................................................    2

1.7
Definitions...............................................................................................................    2

1.8
Budget....................................................................................................................    14

Article II CAPITAL CONTRIBUTIONS AND
ACCOUNTS......................................................    14


2.1
Authorized
Units....................................................................................................    14

2.2
Capital Contributions and Issuance of
Units.........................................................    14

2.3
Capital
Account......................................................................................................    17

2.4
Negative Capital
Accounts.....................................................................................    18

2.5
No
Withdrawal.......................................................................................................    19

2.6
No
Interest..............................................................................................................    19

Article III DISTRIBUTIONS AND
ALLOCATIONS..................................................................    19


3.1
Distributions...........................................................................................................    19

3.2
Allocations.............................................................................................................    20

3.3
Special
Allocations................................................................................................    20

3.4
Tax
Allocations......................................................................................................    22

3.5
Indemnification and Reimbursement for Payments on Behalf of a
Unitholder....    23

Article IV
MANAGEMENT.........................................................................................................    23


4.1
Authority of
Board................................................................................................    23

4.2
Composition of the
Board.....................................................................................    24

4.3
Proxies...................................................................................................................    25

4.4
Meetings; Quorom; Voting,
Etc.............................................................................    25

4.5
Delegation of
Authority.........................................................................................    26

4.6
Officers..................................................................................................................    27

4.7
Limitation of
Liability...........................................................................................    28

4.8
Fiduciary Duties of the
Board...............................................................................    29

Article V
UNITHOLDERS...........................................................................................................    29


5.1
Limitation of
Liability...........................................................................................    29







i

--------------------------------------------------------------------------------





5.2
Lack of
Authority..................................................................................................    30

5.3
No Right of
Partition.............................................................................................    30

5.4
Confidentiality.......................................................................................................    30

5.5
Members Right to
Act............................................................................................    31

5.6
Actions Requiring Approval of the BR
Member...................................................    32

5.7
Conflicts of
Interest...............................................................................................    34

5.8
Representations and Warranties of the
Members..................................................    34

Article VI EXCULPATION AND
INDEMNIFICATION.............................................................    36


6.1
Exculpation............................................................................................................    36

6.2
Right to
Indemnification........................................................................................    36

6.3
Advance
Payment..................................................................................................    37

6.4
Indemnification of Employees and
Agents...........................................................    37

6.5
Non-exclusivity of
Rights.....................................................................................    37

6.6
Indemnification
Priority.........................................................................................    37

6.7
Insurance...............................................................................................................    38

6.8
Savings
Clause......................................................................................................    38

6.9
Acquisition
Agreement.........................................................................................    38

6.10
Third Party
Beneficiaries......................................................................................    39

Article VII DISSOLUTION AND
LIQUIDATION.....................................................................    39


7.1
Dissolution............................................................................................................    39

7.2
Liquidation of Company
Interests........................................................................    39

7.3
Valuation...............................................................................................................    40

Article VIII BOOKS OF
ACCOUNT...........................................................................................    41


8.1
Records and
Accounting.......................................................................................    41

8.2
Bank
Accounts......................................................................................................    41

8.3
Fiscal
Year.............................................................................................................    41

8.4
Tax
Elections.........................................................................................................    41

8.5
Reports..................................................................................................................    42

8.6
Tax Matters Partner and Partnership
Representative............................................    42

Article IX TRANSFER OF
UNITS..............................................................................................    43


9.1
Transfer In
General...............................................................................................    43

9.2
Assignee’s
Rights..................................................................................................    43

9.3
Assignor’s Rights and
Obligations........................................................................    44

9.4
General Restrictions on Transfer; Permitted
Transfers.........................................    44

9.5
Participation
Rights...............................................................................................    46

9.6
Approved
Sale.......................................................................................................    48

9.7
Call
Option............................................................................................................    50

9.8
Put
Option..............................................................................................................    54







ii

--------------------------------------------------------------------------------





9.9
Stockholder Approval; Forced Sale
Rights...........................................................    57

9.10
Conversion to Corporate Form Upon a Public
Offering.......................................    59

9.11
BR Equityholders Repurchase
Option..................................................................    62

9.12
Set-Off
Rights.......................................................................................................    66

9.13
Conduct of
Business..............................................................................................    66

9.14
Registration Rights Relating to Issuer Common
Stock.........................................    67

Article X WITHDRAWAL AND RESIGNATION OF
UNITHOLDERS....................................    70


10.1
Withdrawal............................................................................................................    70

Article XI
MISCELLANEOUS....................................................................................................    70


11.1
Information
Rights................................................................................................    70

11.2
Further
Assurances................................................................................................    70

11.3
Title to Company
Assets........................................................................................    71

11.4
Creditors................................................................................................................    71

11.5
Amendments, Modifications, or
Waivers..............................................................    71

11.6
Successors and
Assigns.........................................................................................    72

11.7
Remedies...............................................................................................................    72

11.8
Offset.....................................................................................................................    72

11.9
Governing
Law......................................................................................................    72

11.10
Jurisdiction; Service of
Process.............................................................................    72

11.11
Compliance with
Laws..........................................................................................    73

11.12
Severability............................................................................................................    73

11.13
Counterparts...........................................................................................................    73

11.14
Descriptive Headings;
Interpretation.,...................................................................    73

11.15
Notices...................................................................................................................    73

11.16
Complete
Agreement.............................................................................................    75

11.17
Business
Days........................................................................................................    75

11.18
Electronic
Delivery................................................................................................    75

11.19
Undertaking...........................................................................................................    75

11.20
Survival..................................................................................................................    75

11.21
Certain
Acknowledgements...................................................................................    75

11.22
Designees...............................................................................................................    76

11.23
Spousal Consent;
Acknowledgment......................................................................    76

11.24
Tax and Other
Advice............................................................................................    76







iii

--------------------------------------------------------------------------------








Amended and restated
Limited Liability Company Agreement
Of
BESTREVIEWS LLC


This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
is made as of February 6, 2018, by and among BestReviews LLC, a Delaware limited
liability company (the “Company”), and the other parties listed on the signature
pages from time to time attached hereto. Certain capitalized terms used herein
are defined in Section 1.7; and


Whereas, a Certificate of Formation of the Company (the “Certificate”) was
executed and filed with the Office of the Secretary of State of the State of
Delaware on February 1, 2018, thereby forming the Company as a limited liability
company in accordance with the Delaware Limited Liability Company Act (as
amended from time to time and including any successor thereto, the “Delaware
Act”); and
Whereas, the BR Member and the Company are parties to that certain Limited
Liability Company Agreement of BestReviews LLC dated February 1, 2018 (the
“Prior LLC Agreement”);
Whereas, the TPC Member has purchased 60,000,000 Common Units from the BR Member
pursuant to the terms and conditions of the Acquisition Agreement;
Whereas, the Company, the BR Member and the TPC Member desire to amend and
restate the Prior LLC Agreement on the terms and conditions set forth herein,
and for this Agreement to supersede the Prior LLC Agreement in its entirety,
effective as of the date first set forth above.
Now, Therefore, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE I
GENERAL PROVISIONS; DEFINITIONS
1.1    Formation of the Company; Term. The Company was formed by the execution
and filing of the Certificate. The term of the Company commenced upon the filing
of the Certificate and shall continue in perpetuity until the dissolution and
termination of the Company in accordance with the provisions of Article VII.
1.2    Limited Liability Company Agreement. The Unitholders have entered into
this Agreement for the purpose of establishing the affairs of the Company and
the conduct of its business in accordance with the provisions of the Delaware
Act. The Unitholders hereby agree that, during the term of the Company set forth
in Section 1.1, the rights and obligations of the Unitholders with respect to
the Company will be determined in accordance with the terms and conditions of
this Agreement and the Delaware Act; provided that, to the fullest extent
permitted by the Delaware Act, the terms of this Agreement shall control.
1.3    Name. The name of the Company shall be “BestReviews LLC” or such other
name or names as the Board may from time to time designate and file with the
Office of the Secretary of State of the State of Delaware in accordance with the
Delaware Act. The Company’s business may be conducted under its name and/or any
other name or names as the Board may deem advisable.






1

--------------------------------------------------------------------------------





1.4    Purpose and Powers. The Company is organized for the object and purpose
of engaging in all such lawful transactions and business activities as may be
determined, subject to the approval requirements set forth in Section 5.6, if
applicable, from time to time by the Board. The Company shall have any and all
powers necessary or desirable to carry out the purposes and business of the
Company, to the extent that the same may be lawfully exercised by limited
liability companies under the Delaware Act.
1.5    Principal Office; Registered Office and Agent.
(a)    The principal office of the Company shall be located at 8985 Double
Diamond Parkway Unit B7, Reno, NV 89521, or at such other place (whether inside
or outside the State of Delaware) as the Board may from time to time designate.
The Company may have such other offices (whether inside or outside the State of
Delaware) as the Board may from time to time designate.
(b)    The registered office of the Company in the State of Delaware is located
at 1209 Orange Street, Wilmington, DE 19081. The registered agent of the Company
for service of process at such address is The Corporation Trust Company. The
Board may, in its discretion, change the registered office and/or registered
agent from time to time by (i) filing the address of the new registered office
and/or the name of the new registered agent with the Secretary of State of the
State of Delaware pursuant to the Delaware Act and (ii) giving notice of such
change to each of the Unitholders.
1.6    No State-Law Partnership. The Unitholders intend that the Company not be
a partnership (including a limited partnership) or joint venture, and that no
Unitholder be a partner or joint venture of any other Unitholder by virtue of
this Agreement, for any purposes other than as set forth in the immediately
following sentence, and neither this Agreement nor any document entered into by
the Company or any Unitholder shall be construed to suggest otherwise. The
Unitholders intend that the Company shall be treated as a partnership for
federal and, if applicable, state or local income tax purposes, and the Company
and each Unitholder shall file all tax returns and shall otherwise take all tax
and financial reporting positions in a manner consistent with such treatment.
1.7    Definitions. Capitalized terms used but not otherwise defined herein
shall have the following meanings:
“Accounting Firm” shall have the meaning set forth in Section 9.7(b).
“Acquisition Agreement” means that certain Acquisition Agreement entered into by
and among the Company, the BR Member, the TPC Member, tronc, Inc., and the BR
Equityholders, dated as of February 6, 2018.
“Additional Member” shall have the meaning set forth in Section 2.2(c).
“Admission Date” shall have the meaning set forth in Section 9.3.
“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be determined in accordance with Treasury Regulation
Section 1.704‑1(b)(2)(ii)(d).
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly,






2

--------------------------------------------------------------------------------





of the power to direct the management and policies of a Person whether through
the ownership of voting securities, by contract or otherwise.
“Affiliate Indemnitors” shall have the meaning set forth in Section 6.6.
“Agreement” shall have the meaning set forth in the preamble.
“Annual Budget” shall have the meaning set forth in Section 1.8(a).
“Applicable Tax Rate” means, with respect to each Member and each Fiscal Year,
the highest combined effective federal, state, and local income tax rates
applicable to an individual or corporation resident in such Member’s
municipality of residence during that year, taking into account the character of
the relevant taxable income and such other reasonable assumptions as the Board
determines in its discretion. For purposes of calculating the Applicable Tax
Rate, each Member’s residence shall be determined by reference to Exhibit A, and
the Board shall determine, in its reasonable discretion, whether each Member is
taxable as an individual or as a corporation. For the avoidance of doubt, if a
Member is an S corporation for U.S. federal income tax purposes, the Applicable
Tax Rate for such Member will be calculated as though that Member were an
individual.
“Approved Sale” shall have the meaning set forth in Section 9.6(a).
“Available Units” shall have the meaning set forth in Section 9.11(b).
“Base Rate” means, as of any date, a variable rate per annum equal to the rate
of interest most recently published by The Wall Street Journal as the “prime
rate” at large U.S. money center banks.
“Board” means the board of managers of the Company, which shall have the power
and authority described in this Agreement (as amended from time to time),
including the power and authority described in Article IV.
“Book Value” means, with respect to any property of the Company, the Company’s
adjusted basis for federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted (in the case of permitted
adjustments, to the extent the Company makes such permitted adjustments) by
Treasury Regulation Section 1.704-1(b)(2)(iv)(d)-(g).
“BR Equityholder Employee” means each BR Equityholder that is employed by the
Company or its Subsidiaries as of the Closing Date (as defined in the
Acquisition Agreement)
“BR Equityholders” means those Persons that hold, directly or indirectly, equity
securities of the BR Member.
“BR Member” means BestReviews Inc., a Delaware corporation together with any
Person to whom all of such BR Member’s Units are Transferred as permitted
hereby.
“BR Representative(s)” shall heave the meaning set forth in Section 4.2(b)(iii).
“BR Equityholders Repurchase Option” shall have the meaning set forth in Section
9.11(a).
“Business” means, as of any particular date, any business in which the Company
or any of its Subsidiaries is engaged, was engaged during the two (2) years
immediately prior to the date of such determination or expects to be engaged as
of such date.






3

--------------------------------------------------------------------------------





“Business Day” means any day other than a day which is a Saturday, Sunday, or
legal holiday in the State of California or in the jurisdiction in which the
Company’s principal office is located.
“Call Dispute” shall have the meaning set forth in Section 9.7(b).
“Call Notice” shall have the meaning set forth in Section 9.7(a).
“Call Objection Notice” shall have the meaning set forth in Section 9.7(b).
“Call Option” shall have the meaning set forth in Section 9.7(a).
“Call Purchaser” shall have the meaning set forth in Section 9.7(a).
“Call Reallocation Notice” shall have the meaning set forth in Section 9.7(c).
“Call Sellers” shall have the meaning set forth in Section 9.7(a).
“Call Units” shall have the meaning set forth in Section 9.7(a).
“Capital Account” shall have the meaning set forth in Section 2.3(a).
“Capital Contributions” means any cash or cash equivalents or the Fair Market
Value of other property which a Unitholder contributes or is deemed to have
contributed to the Company with respect to the issuance of any Unit pursuant to
Section 2.2.
“Cause” means the occurrence of any one or more of the following by a BR
Equityholder Employee: (i) commission by such BR Equityholder Employee of any
conduct involving fraud that is injurious (or would be reasonably expected to
result in injury) to the Company or intended to result in substantial gain or
personal enrichment of such BR Equityholder Employee at the expense of the
Company; (ii) the conviction of such BR Equityholder Employee of, or his entry
of a no contest or nolo contendre plea to, a felony; or (iii) a persistent
failure by such BR Equityholder Employee to perform the duties and
responsibilities of such BR Equityholder Employee’s employment, which failure is
willful and deliberate on the such BR Equityholder Employee’s part and is not
remedied by him within thirty (30) days after such BR Equityholder Employee’s
receipt of written notice from the Company of such failure.
“Certificate” shall have the meaning set forth in the recitals.
“Change of Control Transaction” means any transaction or series of related
transactions pursuant to which a Person or group of Persons in the aggregate:
(i) acquire(s) Equity Securities of any other Person possessing a majority of
the voting power (other than voting rights accruing only in the event of a
default or breach) (whether by merger, consolidation, reorganization,
combination, sale or transfer of the equity securities, securityholder or voting
agreement, proxy, power of attorney or otherwise) of such Person; or (ii)
acquire(s) or exclusively licenses all or substantially all of such Person’s
assets determined on a consolidated basis; provided that the foregoing shall not
include any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by such Person or
indebtedness of such Person is cancelled or converted or a combination thereof.
“Code” means the United States Internal Revenue Code of 1986, as amended. Such
term shall, at the Board’s discretion, be deemed to include any future
amendments to the Code and any corresponding






4

--------------------------------------------------------------------------------





provisions of succeeding Code provisions (whether or not such amendments and
corresponding provisions are mandatory or discretionary).
“Common Units” means a Unit representing a fractional part of the Unitholders’
interests in the Profits, Losses, and Distributions of the Company and, to the
extent the holder thereof has been admitted as a Member, having the other rights
and obligations specified with respect to Common Units in this Agreement.
“Company” shall have the meaning set forth in the preamble, and where the
context requires, any successor entity described in Section 11.6.
“Company Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704‑2(d).
“Confidential Information” shall have the meaning set forth with respect thereto
in Section 5.4.
“Corporate Conversion” shall have the meaning set forth in Section 9.10(b).
“Deal Counsel” shall have the meaning set forth in Section 9.9(c)(i).
“Delaware Act” shall have the meaning set forth in the recitals.
“Distribution” means each distribution made by the Company to a Unitholder with
respect to such Person’s Units, whether in cash, property or securities of the
Company and whether by liquidating distribution, dividend or otherwise; provided
that Distributions shall not include any redemptions, repurchases,
recapitalizations or exchanges of Units or other securities of the Company
(whether resulting from the conversion of the Company from a limited liability
company to a corporation or otherwise), any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Units.
“EBITDA” means, for any period of measurement, the consolidated net earnings
from operations of the Company and its Subsidiaries (as consistently applied by
the Company) before interest, taxes, depreciation and amortization, in each
case, as determined in accordance with GAAP as consistently applied by the
Company, and excluding the impact of nonrecurring, one-time or unusual expenses
such as goodwill impairment, restructurings, change of control bonuses,
non-routine severance amounts, transaction expenses, stock- or equity-based
compensation or purchase accounting. The calculation of EBITDA also shall
exclude all costs, expenses, fees and charges (whether cash or non-cash)
incurred by the TPC Member, Issuer or the Company pursuant to the terms of (i)
that certain Master Advertising Services Agreement effective as of February 6,
2018, by and between the TPC Member and the Company (as such agreement may be
amended from time to time) (the “MASA”) and (ii) that certain Services Agreement
effective as of February 6, 2018, by and between the TPC Member and the Company
(as such agreement may be amended from time to time) (the “Services Agreement”);
provided, however, the costs, expenses, fees and charges (whether cash or
non-cash) incurred by the Company that relate to services provided to the
Company under the Services Agreement that are similar to the nature of the
services purchased by the Company prior to the date of this Agreement (i.e.,
accounting, payroll, office solutions and tax) shall not be excluded from the
calculation of EBITDA to the extent such costs, expenses, fees and charges
incurred by the Company under the Services Agreement for such similar services
are approximately the same percentage of the Company’s revenues as the costs,
expenses, fees and charges incurred by the Company prior to the date of this
Agreement for such services. In no event






5

--------------------------------------------------------------------------------





shall the costs, expenses, fees and charges of services relating to
Sarbanes-Oxley compliance matters or internal control design or testing be
included in the calculation of EBITDA.
“Economic Interest” means a Member’s share of the Company’s income, losses and
distributions of the Company’s assets pursuant to this Agreement, but shall not
include any voting rights.
“Equity Agreement” shall have the meaning set forth in Section 2.2(b).
“Equity Securities” means (i) Units (including, without limitation, the Common
Units), Unit Equivalents, any stock or other equity interests in the Company or
any Subsidiary of the Company (including, without limitation, other classes,
groups or series thereof having such relative rights, powers, and/or obligations
as may from time to time be established by the Board as permitted by this
Agreement, including rights, powers, and/or duties different from, senior to or
more favorable than existing classes, groups and series of units, stock and
other equity interests in the Company or any Subsidiary of the Company, and
including, without limitation, any so-called “profits interests”), (ii) debt
securities, obligations, evidences of indebtedness or other securities or
interests convertible or exchangeable into units, stock or other equity
interests in the Company or any Subsidiary of the Company, and (iii) warrants,
options or other rights to purchase or otherwise acquire units, stock or other
equity interests in the Company or any Subsidiary of the Company.
“Estimated Tax Allocation” means, as estimated from time to time by the Board in
its reasonable discretion, (i) the excess of (I) the amount of taxable income
allocable to such Unitholder in respect of such Taxable Year (including any
allocations under Code Section 704(c)) over (II) net taxable losses allocated to
the Unitholder in respect of any Taxable Year (or portion thereof) to the extent
such loss has not been previously used to offset taxable income pursuant to this
clause (i)), multiplied by (ii) the Applicable Tax Rate; provided the
calculation of the Estimated Tax Allocation shall not take into account any
items of income, gain, loss, deduction or credit for any taxable period (or
portion thereof) prior to and through the date of this Agreement.
“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.
“Excess Available Cash” means, at any time of determination, the cash and cash
equivalents held by the Company less the portion thereof retained as reserves
(in accordance with GAAP or otherwise) based upon the Annual Budget as modified
by the latest approved Revised Projections; provided, however, that in no event
shall the aggregate amount of all reserves exceed twenty percent (20%) of the
Company’s EBITDA for the trailing twelve (12) months at the time any reserve is
established without the prior approval of one (1) of the BR Representatives so
long as the Retained Equity equals or exceeds the Minimum Threshold.
“Exempt Securities” means issuance by the Company of the Securities in
connection with (i) a Public Offering or an Approved Sale, (ii) issuances to any
employees, officers, directors, advisors or consultants of the Company and/or
any of its Subsidiaries pursuant to equity plans or agreements providing for
equity-related, employment-related or consulting-related compensation or
subscription rights, in each case as approved by the Board, which shall include
the approval of one (1) of the BR Representatives for so long as the Retained
Equity equals or exceeds the Minimum Threshold, (iii) issuances to independent
third parties in connection with mergers, acquisitions and joint ventures and
any debt financing activities, in each case as approved by the Board, which
shall include the approval of one (1) of the BR Representatives for so long as
the Retained Equity equals or exceeds the Minimum






6

--------------------------------------------------------------------------------





Threshold, (iv) Units issued in connection with any Unit split or Unit dividend
applicable to all Units of the same class or (v) a Corporate Conversion effected
in accordance with Section 9.10.
“Fair Market Value” shall have the meaning set forth in Section 7.3(a).
“Family Member” means, (i) as applied to any Person who is an individual, such
individual’s spouse, parent, sibling, child, grandchild or other descendent
thereof (whether natural or adopted) and each trust, limited partnership,
limited liability company or other estate or tax planning vehicle or entity
created for the exclusive benefit of the individual or one or more of such
Persons and (ii) as applied to any entity or trust, any Related Party of an
owner or beneficiary of such entity or trust.
“Filing Date” shall have the meaning set forth in Section 9.14(a).
“Financial Advisor” shall have the meaning set forth in Section 9.9(c)(i).
“Fiscal Quarter” means each calendar quarter ending March 31, June 30, September
30, and December 31, or such other quarterly accounting period as may be
established by the Board or as required by the Code.
“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.3.
“Forced Sale” shall have the meaning set forth in Section 9.9(d)(i).
“Good Reason” shall have the meaning set forth in Section 9.11(a).
“Holder Representative” shall have the meaning set forth in Section 9.9(b).
“Indemnified Losses” means Damages as defined in the Acquisition Agreement that
are subject to indemnification in accordance with Article X of the Acquisition
Agreement.
“Indemnified Person” shall have the meaning set forth in Section 6.2.
“Initial Issuer Registrable Securities” shall have the meaning set forth in
Section 9.14(a).
“Interest” means a limited liability company interest in the Company and
includes any and all benefits to which the holder of such a limited liability
company interest may be entitled as provided in this Agreement, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement. The Interest of each Member at any particular time shall be expressed
as a percentage equal to the number of Units owned by such Member at such time
divided by the total number of Units owned by all Members at such time.
“Issuer” means tronc, Inc., a Delaware corporation.
“Issuer Common Stock” means the common stock, par value $0.01 per share, of
Issuer.
“Issuer Registrable Securities” shall have the meaning set forth in Section
9.14(a).
“Issuer Registration Statement” shall have the meaning set forth in Section
9.14(a).
“Issuer Stockholder Approval” shall have the meaning set forth in Section
9.7(d).






7

--------------------------------------------------------------------------------





“Losses” means items of Company loss and deduction determined in accordance with
Section 2.3(b).
“Majority in Interest” means the holders of a majority of the Common Units,
voting together as a single class.
“Member” means each of the Persons listed on the signature pages hereto as
Members and each Person who is admitted to the Company as a Member pursuant to
Section 2.2 or Section 9.4(c), in each case so long as such Person continuously
holds any Units.
“Member Transfer” shall have the meaning set forth in Section 9.5(a).
“Minimum Threshold” means, at any time of determination, sixty percent (60%) of
the Units issued to the BR Member as of the date of this Agreement; provided,
however, that if at any time following the date of this Agreement, any Units
issued to the BR Member are repurchased by the Company pursuant to Section 9.11
(such repurchased Units, the “Repurchased Units”), the determination of whether
the BR Member has met the Minimum Threshold shall treat such Repurchased Units,
solely for purposes of such definition, as continuing to be held by the BR
Member. As an illustrative example, if the BR Member is issued 100 Units as of
the date of this Agreement, 25 of those Units are subsequently purchased by the
Company pursuant to its one-time call right to acquire 10% of the outstanding
Units as set forth in Section 9.8, and 50 of those Units are subsequently
repurchased by the Company pursuant to Section 9.11, then the BR Member shall be
deemed to hold 75 Units of the 100 Units originally issued (or 75%) (i.e., only
the 25 Units purchased pursuant to Section 9.8 shall be deducted from the BR
Member’s ownership holdings for purposes of the Minimum Threshold
determination). In addition, for purposes of determining the number of any Units
held by the BR Member, such Unit shall include all Units over which the BR
Member or any BR Equityholder has Beneficial Ownership (as such term is defined
in the Acquisition Agreement).
“Offer Notice” shall have the meaning set forth in Section 9.5(a).
“Officers” means each person designated as an officer of the Company to whom
authority and duties have been delegated pursuant to Section 4.6, subject to any
resolution of the Board appointing such person as an officer or relating to such
appointment.
“Organizational Documents” means in the case of the Company, the Certificate and
this Agreement, and in the case of any Subsidiary, any certificate or articles
of incorporation, certificates of formation, bylaws or operating agreement.
“Participating Member” shall have the meaning set forth in Section 9.5(a).
“Partnership Representative” shall have the meaning set forth in Section 8.6.
“Permitted Transferee” shall have the meaning set forth in Section 9.4(b).
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or governmental entity (whether federal, state, county, city or otherwise
and including any instrumentality, division, agency or department thereof).
“Preemptive Rights Holders” shall have the meaning set forth in Section
2.2(d)(i).






8

--------------------------------------------------------------------------------





“Preemptive Rights Notice” shall have the meaning set forth in Section
2.2(d)(i).
“Preemptive Rights Pro Rata Portion” shall have the meaning set forth in Section
2.2(d)(i).
“Prior LLC Agreement” shall have the meaning set forth in the recitals.
“Proceeding” shall have the meaning set forth in Section 6.2.
“Profits” means items of Company income and gain determined in accordance with
Section 2.3(b).
“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of the common stock of the corporate successor to the
Company.
“Public Sale” means any sale of Units or other securities (i) to the public
pursuant to a Public Offering or (ii) to the public through a broker, dealer or
market maker on a securities exchange.
“Purchaser” shall have the meaning set forth in Section 2.2(d)(i).
“Put and Call Price” means, for each Common Unit, as of any given time, the
distributions which such Common Unit would have received as of such time if all
of the assets of the Company were sold and the Aggregate Consideration (as
defined below) therefor (after satisfaction of all indebtedness and other
liabilities and obligations of the Company) had been distributed by the Company
in complete liquidation pursuant to the rights and preferences set forth in this
Agreement as in effect immediately prior to such time, assuming that the
“Aggregate Consideration” equaled (i) EBITDA for the twelve month period ending
on the last day of the month immediately preceding the date that the Call Notice
is delivered to the BR Member or the Put Election is delivered to the TPC
Member, multiplied by (ii) 10.6. The Put and Call Price shall be determined in
good faith by the Board, subject to the applicable terms and conditions of
Section 9.7 or Section 9.8, as applicable. The Put and Call Price shall be
determined without regard to any minority, lack of liquidity, or similar
discount.
“Put Dispute” shall have the meaning set forth in Section 9.8(b).
“Put Election” shall have the meaning set forth in Section 9.8(a).
“Put Notice” shall have the meaning set forth in Section 9.8(a).
“Put Objection Notice” shall have the meaning set forth in Section 9.8(b).
“Put Option” shall have the meaning set forth in Section 9.8(a).
“Put Purchaser” shall have the meaning set forth in Section 9.8(a).
“Put Reallocation Notice” shall have the meaning set forth in Section 9.8(c).
“Put Sellers” shall have the meaning set forth in Section 9.8(a).
“Put Units” shall have the meaning set forth in Section 9.8(a).
“Put/Call Issuer Registrable Securities” shall have the meaning set forth in
Section 9.14(a).
“Registration Rights Termination Date” shall have the meaning set forth in
Section 9.14(a).






9

--------------------------------------------------------------------------------





“Regulatory Allocations” shall have the meaning set forth in Section 3.3(f).
“Related Person” means, with respect to any Person: (i) any Affiliate of such
Person; (ii) any Person owning or controlling the outstanding voting securities
of such Person; (iii) any officer, director, manager, trustee or general partner
of such Person; or (iv) any Person who is an officer, director, manager, trustee
or general partner or holder of the voting securities of any Person described in
clauses (i) and (ii).
“Representative” means a representative duly elected to the Board as provided in
Section 4.2(b)(i).
“Repurchase Dispute” shall have the meaning set forth in Section 9.11(c).
“Repurchase Notice” shall have the meaning set forth in Section 9.11(c).
“Repurchase Objection Notice” shall have the meaning set forth in Section
9.11(c).
“Repurchase Price” shall have the meaning set forth in Section 9.11(a).
“Repurchase Reallocation Notice” shall have the meaning set forth in Section
9.11(d).
“Retained Equity” means, as of any time of determination, the sum of (i) the
Common Units issued to the BR Member as of the date of this Agreement, (ii) the
Common Units issued from time to time to the BR Member hereunder and/or pursuant
to any Equity Agreement and any other Equity Securities issued to or acquired by
the BR Member and (iii) any securities issued directly or indirectly with
respect to the foregoing securities by way of a unit split, unit dividend, or
other division of securities, or in connection with a combination of securities,
recapitalization, merger, consolidation, or other reorganization, in each case
to the extent retained by the BR Member as of such determination date. As to any
particular securities, such securities shall remain Retained Equity in the hands
of transferees, including the BR Equityholders, but such securities shall cease
to be Retained Equity when they have been (A) effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering them, (B) distributed to the public through a broker, dealer or market
maker pursuant to Rule 144 under the Securities Act (or any similar provision
then in force) or (C) redeemed or repurchased by the Company or any Subsidiary
or any designee thereof pursuant to Section 9.7 or Section 9.8 of this
Agreement. Any Retained Equity repurchased by the Company pursuant to Section
9.11 of this Agreement shall continue to be treated as Retained Equity of the BR
Member solely for purposes of calculating the Minimum Threshold.
“Revised Projections” shall have the meaning set forth in Section 1.8(b).
“Sale Conditions” shall have the meaning set forth in Section 9.6(e).
“Sale of the Company” means any transaction or series of related transactions
pursuant to which a Person or group of Persons (other than the TPC Member, one
or more Affiliates of the TPC Member, or any combination of the foregoing) in
the aggregate: (i) acquire(s) Equity Securities of the Company possessing a
majority of the voting power (other than voting rights accruing only in the
event of a default or breach) (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s Equity Securities, securityholder
or voting agreement, proxy, power of attorney or otherwise) of the issued and
outstanding Common Units; or (ii) acquire(s) or exclusively licenses all or
substantially all of the Company’s and its Subsidiaries’ assets determined on a
consolidated basis, including through






10

--------------------------------------------------------------------------------





the purchase of Equity Securities of one or more Subsidiaries of the Company;
provided that, for the avoidance of doubt, a Public Offering shall not
constitute a Sale of the Company.
“Sale Process” shall have the meaning set forth in Section 9.9(b).
“Securities” means (i) Equity Securities or (ii) debt securities, obligations or
evidences of indebtedness of the Company or any Subsidiary of the Company.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.
“Spousal Consent” shall have the meaning set forth in Section 11.23(a).
“Sub Board” shall have the meaning set forth in Section 4.2(e).
“Subject Member” shall have the meaning set forth in Section 11.5(b)(ii).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or business entity of which: (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or (ii) if a partnership, limited liability company,
association or other business entity, either (A) a majority of partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof or (B) that Person or one or more of the
Subsidiaries of that Person or a combination thereof is a general partner,
managing member or managing director of such partnership, limited liability
company, or other business entity. For purposes hereof and unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.
“Suspension Period” has the meaning set forth in Section 9.14(b).
“Substitute Member” shall have the meaning set forth in Section 9.4(c).
“Tax Distribution” shall have the meaning set forth in Section 3.1(b).
“Tax Matters Partner” shall have the meaning set forth in Section 8.6.
“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 8.4.
“Termination Date” shall have the meaning set forth in Section 9.11(a).
“TPC Member” means Tribune Publishing Company, LLC, a Delaware limited liability
company, and any of its Affiliates and any of its respective Transferees.
“TPC Representative(s)” shall heave the meaning set forth in Section 4.2(b)(ii).
“Trading Price” means the volume-weighted sales price per share rounded to four
decimal places of Issuer’s common stock on the Nasdaq Stock Market, LLC for the
consecutive period of thirty (30) Business Days beginning at 9:30 a.m. New York
time on the thirtieth (30th) Business Day immediately






11

--------------------------------------------------------------------------------





preceding the applicable determination pursuant to Section 9.7 or 9.8, as the
case may be, and concluding at 4:00 p.m. New York time on the first (1st)
Business Day immediately preceding the applicable determination pursuant to
Section 9.7 or 9.8, as the case may be, as calculated by Bloomberg Financial LP
under the function “VWAP” for the Bloomberg security “TRNC: US.”
“Transfer” shall have the meaning set forth in Section 9.1.
“Transferring Member” shall have the meaning set forth in Section 9.5(a).
“Treasury Regulations” means the income tax regulations promulgated under the
Code and effective as of the date hereof. Such term shall, at the Board’s
discretion, be deemed to include any future amendments to such regulations and
any corresponding provisions of succeeding regulations (whether or not such
amendments and corresponding provisions are mandatory or discretionary).
“Unit” means a Unitholder’s interest in the Profits, Losses and Distributions of
the Company representing a fractional part of the aggregate interests of a
particular class or series of interests in the Profits, Losses, and
Distributions of the Company and shall include all classes of Units (provided
that each holder of any class or series of Units that is a Member shall have the
relative rights, powers, duties, and obligations specified with respect to such
class or series of Units in this Agreement), and where the context requires,
including for purposes of Article IX, any successor equity security in the
Company or any successor entity to the Company.
“Unit Equivalents” means (without duplication) any rights, warrants, options,
convertible securities, or exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, Units or securities exercisable for or convertible or exchangeable
into Units, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
“Unit Ownership Ledger” shall have the meaning set forth in Section 2.2(f).
“Unitholder” means any owner of one or more Units.
“Unvested Units” shall have the meaning set forth in Section 9.11(g).
“Void Transfer” shall have the meaning set forth in Section 9.4(a).
1.8    Budget.
(a)Not later than October 1st of each Fiscal Year (commencing with the Fiscal
Year ending 2018), the Board shall meet with management of the Company to set
high-level targets to be incorporated into an annual budget and operating plan
for the upcoming fiscal year. Not later than November 1st of each Fiscal Year
(commencing with the Fiscal Year ending 2018), the Company shall prepare and
submit to the Representatives on the Board a proposed annual Budget (each an
“Annual Budget”) for the upcoming Fiscal Year for the Company and its
Subsidiaries, including headcount, capital expenditures, and cash flow
projections and reserves. Not later than November 15 of each Fiscal Year, the
Board will convene a meeting of the Board to review, discuss and approve each
such Annual Budget. Each Annual Budget shall require the approval of a majority
of the Representatives then serving on the Board.
(b)Management of the Company shall provide the Board with an update of its
projections of the Company’s performance for such Fiscal Year as compared to the
Annual Budget for






12

--------------------------------------------------------------------------------





such Fiscal Year on a periodic basis (but not less than quarterly) including
revised projections for headcount, capital expenditures, and cash flow
projections and reserves (each “Revised Projections”). Following the receipt of
each such Revised Projections, the Board shall meet to review, discuss and
approve each such Revised Projections. Revised Projections shall require the
approval of a majority of the Representatives then serving on the Board.
ARTICLE II.
CAPITAL CONTRIBUTIONS AND ACCOUNTS
2.1    Authorized Units. The total Units which the Company has authority to
issue shall be determined by the Board from time to time (which determination
the Board shall reflect by an amendment or update to the Unit Ownership Ledger)
and shall initially consist of Common Units. The Company may issue fractional
Units.
2.2    Capital Contributions and Issuance of Units.
(c)Capital Contributions. As of the date of this Agreement, immediately
following consummation of the transactions contemplated by the Acquisition
Agreement, the number of Common Units held by the TPC Member and the BR Member,
respectively, and the Capital Contribution with respect to the respective Units
held by each such Member and the initial Capital Account of each such Member,
shall be set forth next to such Person’s name on the Unit Ownership Ledger in
the form of Exhibit A attached hereto. Exhibit A shall be appropriately amended
to reflect the amount of the deemed Capital Contributions by the BR Member and
the TPC Member in light of the circumstances that result in any adjustments to
the Acquisition Price (as defined in the Acquisition Agreement) pursuant to the
Acquisition Agreement. No Member shall have any obligation to make any Capital
Contribution to the Company except as such Member and the Company may expressly
agree in writing after the date hereof.
(d)Additional Issuances of Units. Subject to the reservation of Units pursuant
to the terms of this Agreement or pursuant to any resolution of the Board and to
the other restrictions on issuance set forth herein (including compliance with
the provisions of Section 2.2(d)) and in the other agreements to which the
Company is a party, the Company shall issue authorized but unissued Units at
such times and from time to time, to such Persons, in such amounts, at such
price and on such other terms and conditions as shall be determined and approved
by the Board, in which event, (i) all Unitholders shall be diluted in an equal
manner with respect to such issuance, subject to differences in rights and
preferences of different classes, groups and series of equity securities, and
(ii) the Board shall have the power to amend the Unit Ownership Ledger to
reflect such additional issuances and dilution without the approval or consent
of any other Person, provided, that for the avoidance of doubt, in no event may
the Board have the power pursuant to this sentence to amend the preemptive
rights provisions in Section 2.2(d) to exclude such additional issuances from
the preemptive rights of the Members thereunder. If any Units are repurchased,
redeemed, or otherwise reacquired by the Company, such Units shall be cancelled
and returned to authorized but unissued Units. Any Person who acquires Equity
Securities may be admitted to the Company as a Member pursuant to the terms of
Section 2.2(c). In connection with any issuance of Units, the Person who
acquires such Units shall execute a counterpart to this Agreement, accepting and
agreeing to be bound by all terms and conditions hereof, and shall enter into
such other documents, instruments and agreements to effect such purchase and
evidence the terms and conditions thereof (including transfer restrictions,
vesting and forfeiture or buyback provisions) as are required by the Board
(each, an “Equity Agreement”). Each Person who acquires Units shall in exchange
for such Units make a Capital Contribution to the Company in accordance with
such Person’s Equity Agreement or, if none, in an amount to be determined by the
Board in its sole discretion (which amount may be zero).






13

--------------------------------------------------------------------------------





(e)Additional Members. Subject to the terms of this Agreement, a Person may be
admitted to the Company as an additional Member upon the issuance of Equity
Securities to such Person (an “Additional Member”) only after furnishing to the
Company (i) a letter of acceptance, in form and substance satisfactory to the
Board, of all of the terms and conditions of this Agreement including, without
limitation, the joinder agreement in the form of Exhibit B attached hereto, and
(ii) such other documents or instruments (including, but not limited to,
executing any Equity Agreements and making any Capital Contributions, as the
Board may require pursuant to Section 2.2(b)) as may be necessary or appropriate
(as determined by the Board) in connection with such Person’s admission as a
Member. Such admission shall become effective on the date on which the Board
determines in its sole discretion that such conditions have been satisfied, and
such admission shall be shown on the books and records of the Company.
(f)Preemptive Rights.
(i)If at any time the Board approves the issuance or sale of any Securities
(other than Exempt Securities) to any Person (a “Purchaser”), the Company shall
first offer in writing (the “Preemptive Rights Notice”) to sell to each of the
other Members (collectively, the “Preemptive Rights Holders”) a portion of such
Securities equal to the quotient obtained by dividing (x) the aggregate number
of Common Units held by such Preemptive Rights Holder, by (y) the total number
of Common Units then outstanding and held by all of the Members (the “Preemptive
Rights Pro Rata Portion”). Each Preemptive Rights Holder shall be entitled to
purchase or receive such Securities at the most favorable price that such
Securities are to be offered to any Purchaser, and the Company may not offer any
such Securities to any Purchaser at a price or on terms more favorable than
those on which such Securities were offered to the Preemptive Rights Holders
unless such Securities are first offered to the Preemptive Rights Holders at
such more favorable price and terms; provided that notwithstanding the
foregoing, in the event that the Company is issuing more than one type or class
of Securities in connection with such issuance, each Preemptive Rights Holder,
if such Preemptive Rights Holder desires to exercise its preemptive rights
hereunder in respect of such issuance, shall be required to acquire such
Preemptive Rights Holder’s Preemptive Rights Pro Rata Portion of all such types
and classes of Securities. Such Securities specified in the Preemptive Rights
Notice that are not purchased by the Preemptive Rights Holders pursuant to the
terms of this Section 2.2(d) may be issued and sold by the Company to any
Purchaser (on economic terms no more or less favorable than the terms offered in
such Preemptive Rights Notices) within one hundred twenty (120) days of the date
of the Preemptive Rights Notice. Any such Securities not issued within such one
hundred twenty (120)‑day period will be subject to the provisions of this
Sections 2.2(d) upon subsequent issuance. The sale and issuance of Exempt
Securities shall not be subject to the preemptive rights set forth in this
Section 2.2(d).
(ii)In order to exercise its preemptive rights hereunder, each Member other than
a Purchaser must, within fifteen (15) Business Days after receipt of the
Preemptive Rights Notice (which shall describe in reasonable detail the
Securities being offered, including the purchase price thereof, the payment
terms and such Member’s Preemptive Rights Pro Rata Portion), deliver a written
notice to the Company describing its election hereunder.
(iii)Notwithstanding anything herein to the contrary, if the Board determines in
good faith that compliance with the time periods described in this Section
2.2(d) would not be in the best interests of the Company and its Subsidiaries
because of the liquidity needs of the Company and its Subsidiaries, then, in
lieu of offering any securities to the Preemptive Rights Holders at the time
such securities are otherwise being issued or sold to a Purchaser, the Company
may comply with the provisions of this Section 2.2(d) by making an offer to sell
to the Preemptive Rights Holders their Preemptive Rights Pro Rata Portion of
such securities promptly, and in no event later than forty-five (45) days, after






14

--------------------------------------------------------------------------------





such sale is consummated. In such event, for all purposes of this Section
2.2(d), each such Preemptive Rights Holder’s Preemptive Rights Pro Rata Portion
shall be determined taking into consideration the actual number of Securities
sold so as to achieve the same economic effect as if such offer would have been
made prior to such sale.
(g)Certificates.
(i)Units issued under this Agreement will be certificated in the form of
certificate approved by the Board, and the Company will issue to each Member
such certificates specifying the number and type of Units held by such Member.
(ii)Each certificate evidencing Units and each certificate issued in exchange
for or upon the transfer of any Units and evidencing such Units shall be stamped
or otherwise imprinted with a legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.”
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER, OF AN AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF BEST REVIEWS LLC DATED AS OF
FEBRUARY 6, 2018, AS AMENDED FROM TIME TO TIME (THE “LLC AGREEMENT”), AND NONE
OF SUCH SECURITIES, OR ANY INTEREST THEREIN, SHALL BE TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT AS PROVIDED IN THAT AGREEMENT. A COPY
OF THE LLC AGREEMENT IS ON FILE WITH THE SECRETARY OF THE COMPANY AND WILL, UPON
WRITTEN REQUEST, BE MADE AVAILABLE TO ANY PROPERLY INTERESTED PERSON WITHOUT
CHARGE.”
(iii)All Unit certificates shall also bear all legends required by federal and
state securities laws. The legends set forth in this Section 2.2(e) shall be
removed at the expense of the Company at the request of a holder at any time
when the provisions of this Section 2.2(e) cease to apply to such Units or such
Units are registered under the Securities Act.
(h)Unit Ownership Ledger. The Company shall create and maintain a ledger (the
“Unit Ownership Ledger”) setting forth: (i) the name, address and contact
information of each Unitholder; (ii) the number of each class of Units held by
each such Unitholder; and (iii) the amount of the Capital Contribution made for
each class of Units held by such Unitholder. The initial Unit Ownership Ledger
is attached as Exhibit A to this Agreement. Upon any change in the number or
ownership of outstanding Units (whether upon an issuance of Units, a transfer of
Units, a cancellation of Units or otherwise), the Company shall amend and update
the Unit Ownership Ledger. A Person that acquires Units from another Member in a
Transfer permitted by this Agreement shall be deemed to have made the Capital
Contributions in respect of such Units that the predecessor Member made or was
deemed to have made. Any reference in this Agreement to a Distribution to a
Person shall include any Distributions previously made to the former Member on
account of the interest of such former Member transferred to such Person. Absent
manifest error, the ownership interests recorded on the Unit Ownership Ledger
shall be conclusive record of the Units that have been issued and are
outstanding. The Board may provide






15

--------------------------------------------------------------------------------





any Unitholder with the Unit Ownership Ledger in summary form and may omit the
amount of Capital Contributions made by and Units held by each other Unitholder.
2.3    Capital Account.
(a)    The Company shall establish and maintain a separate “Capital Account” for
each Unitholder according to the rules of Treasury Regulation Section
1.704‑1(b)(2)(iv). For this purpose, the Company may (in the discretion of the
Board), upon the occurrence of the events specified in Treasury Regulation
Section 1.704‑1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such regulation and Treasury Regulation Section
1.704‑1(b)(2)(iv)(g) to reflect a revaluation of Company property.
(b)    For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to Article III and to be reflected in
the Capital Accounts, the determination, recognition and classification of any
such item shall be the same as its determination, recognition and classification
for U.S. federal income tax purposes (including any method of depreciation, cost
recovery or amortization used for this purpose), provided that:
(i)The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B), Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704‑1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for federal income tax purposes.
(ii)If the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704‑1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property.
(iii)Items of income, gain, loss or deduction attributable to the disposition of
Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.
(iv)Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulation Section 1.704‑1(b)(2)(iv)(g).
(v)To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704‑1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).
(vi)Items of income, gain, loss and deduction of the Company with respect to any
property distributed to a Unitholder shall be computed as if the Company had
sold such property on the date of such distribution at a price equal to its Fair
Market Value at that date.
(c)    The Unitholders’ Capital Accounts will normally be adjusted on an annual
or other periodic basis as determined by the Board, but the Capital Accounts may
be adjusted more often if a new Unitholder is admitted to the Company or if
circumstances otherwise make it advisable in the judgment of the Board.






16

--------------------------------------------------------------------------------





2.4    Negative Capital Accounts. No Unitholder shall be required to pay to any
other Unitholder or the Company any deficit or negative balance which may exist
from time to time in such Unitholder’s Capital Account (including upon and after
dissolution of the Company).
2.5    No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided in this Agreement.
2.6    No Interest. Except as otherwise expressly provided herein, no Unitholder
shall be entitled to receive interest from the Company in respect of any
positive balance in its Capital Account, and no Unitholder shall be liable to
pay interest to the Company in respect of any negative balance in its Capital
Account.
ARTICLE III
DISTRIBUTIONS AND ALLOCATIONS
3.1Distributions.
a.In addition to the mandatory distributions required under this Section 3.1(a),
the Company may make Distributions to the Unitholders in respect of their Units
at any time and from time to time as determined by the Board. The Company shall
make Distributions to the Unitholders on a quarterly basis of any Excess
Available Cash within 30 days after the end of each calendar quarter; provided,
however, that the Company shall not be required to make any Distributions
prohibited under applicable law or by any agreement to which the Company, the
TPC Member, Issuer or any of their respective Affiliates is a party governing
the terms of indebtedness for borrowed money nor would any default or event of
default occur under such agreement as a result of such payment (provided,
however, that it is acknowledged and agreed by the Issuer and the TPC Member
that under existing loan agreements the Issuer, the TPC Member and their
respective Affiliates have broad allowances for distributions from subsidiaries
that are not wholly owned, such as the Company, and therefore the Company can
freely make Distributions to the Unitholders, including the BR Member, based on
their relative economic ownership interests pursuant to its existing loan
agreements). Distributions shall be made to the Common Unitholders ratably among
such Unitholders based upon the number of outstanding Common Units held by each
such Unitholder immediately prior to each such Distribution as a percentage of
the total outstanding Common Units. Prior to the Company, the TPC Member, Issuer
or any of their respective Affiliates entering into an agreement to incur
indebtedness, or any other agreement which by its terms restricts the ability of
the Company to make Distributions as required herein, such Person shall use
commercially best efforts to ensure that no such agreement contains terms that
are more restrictive with regard to the Company’s ability to make Distributions
to the Members than the terms in the existing loan agreements that the TPC
Member, the Issuer or their respective Affiliates are party to; provided,
further, to the extent any Distribution to the BR Member is prohibited by any
such agreement, the Company shall not make a Distribution to the TPC Member.
b.The Company shall make Distributions to the Unitholders with respect to each
Taxable Year of an amount of cash (a “Tax Distribution”) in an amount not less
than the Estimated Tax Allocation of such Unitholder for such Taxable Year
(taking into account any other Distributions made pursuant to Section 3.1(a)
with respect to such Taxable Year). If so made, the Company will cause such Tax
Distributions to be made in a manner which permits such Unitholders to use the
proceeds of such Tax Distributions to make, on a timely basis, all required
estimated payments of income taxes in respect of the taxable income so allocated
to them.






17

--------------------------------------------------------------------------------





c.Each Distribution pursuant to Section 3.1(a) and Section 3.1(b) shall be made
to the Persons shown on the Company’s books and records as holders of the Units
as of the date of such Distribution and each Tax Distribution shall be treated
as an advance to such Persons (or such Peron’s successor in interest) of amounts
to which they are otherwise entitled under Section 3.1(a).
d.The Unitholders shall look solely to the assets of the Company for any
Distributions, whether liquidating Distributions or otherwise. If the assets of
the Company remaining after the payment or discharge, or the provision for
payment or discharge, of the debts, obligations, and other liabilities of the
Company are insufficient to make any Distributions, no Unitholder shall have any
recourse against the separate assets of any other Unitholder (except as
otherwise expressly provided herein).
e.If the Company has, pursuant to any clear and manifest accounting or similar
error, paid any Unitholder an amount in excess of the amount to which he, she or
it is entitled pursuant to this Article III, such Unitholder shall reimburse the
Company to the extent of such excess, without interest, within thirty (30) days
after demand by the Company.
3.2    Allocations. Except as otherwise provided in Section 3.3, Profits and
Losses for any Fiscal Year shall be allocated among the Unitholders such that,
as of the end of such Fiscal Year, the Capital Account of each Unitholder (which
may be negative) shall equal (i) the amount which would be distributed to them
(if any) or for which they would be liable to the Company under the Delaware
Act, determined as if the Company were to (A) liquidate the assets of the
Company for an amount equal to their Book Value and (B) distribute the proceeds
of such liquidation pursuant to Section 7.2 minus (ii) the sum of (X) such
Member’s share of Company Minimum Gain (as determined according to Treasury
Regulation Sections 1.704‑2(d) and (g)(3)) and such Member’s partner nonrecourse
debt minimum gain (as determined according to Treasury Regulation Section
1.704‑2(i)) and (Y) the amount, if any, which such Member is obligated to
contribute to the capital of the Company as of the last day of such Fiscal Year.
3.3    Special Allocations.
(a)    Items of Company loss and deduction otherwise allocable to a Member
hereunder that would cause such Member (hereinafter, a “Restricted Holder”) to
have an Adjusted Capital Account Deficit, or would increase his or her or its
Adjusted Capital Account Deficit, as of the end of the Fiscal Year to which such
items relate shall not be allocated to such Restricted Holder and instead shall
be allocated to the other Members pro rata in proportion to their positive
Adjusted Capital Account balances until all Adjusted Capital Account balances
equal zero, and then to all Members in proportion to their percentage ownership
of all outstanding Units.
(b)    Nonrecourse deductions shall be allocated to the holders of Common Units
ratably among such Unitholders based upon the number of outstanding Common Units
held by each such Unitholder. If there is a net decrease in Company Minimum Gain
during any Taxable Year, each Unitholder shall be specially allocated Profits
for such Taxable Year (and, if necessary, subsequent Taxable Years) in an amount
equal to such Unitholder’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulation Section 1.704‑2(g). The items
to be so allocated shall be determined in accordance with Treasury Regulation
Section 1.704‑2(f)(6). This Section 3.3(b) is intended to comply with the
minimum gain chargeback requirement in Treasury Regulation Section 1.704‑2(f)
and shall be interpreted consistently therewith.






18

--------------------------------------------------------------------------------





(c)    Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704‑2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704‑2(i). Except as otherwise provided in Treasury
Regulation Section 1.704‑2(i)(4), if there is a net decrease during any Taxable
Year in partner nonrecourse debt minimum gain (as defined in Treasury Regulation
Section 1.704‑2(i)(3)), Profits for such Taxable Year (and, if necessary,
subsequent Taxable Years) shall be allocated to the Unitholders in the amounts
and of such character as determined according to, and subject to the exceptions
contained in, Treasury Regulation Section 1.704‑2(i)(4). This Section 3.3(c) is
intended to be a minimum gain chargeback provision that complies with the
requirements of Treasury Regulation Section 1.704‑2(i)(4) and shall be
interpreted in a manner consistent therewith.
(d)    If any Unitholder that unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704‑1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, then Profits for such Taxable Year shall be allocated to such Unitholder
in proportion to, and to the extent of, such Adjusted Capital Account Deficit.
This Section 3.3(d) is intended to be a qualified income offset provision as
described in Treasury Regulation Section 1.704‑1(b)(2)(ii)(d) and shall be
interpreted in a manner consistent therewith.
(e)    In the event any Member has an Adjusted Capital Account Deficit at the
end of any Fiscal Year, each such Member shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible,
provided that an allocation pursuant to this Section 3.3(e) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
Deficit in excess of such amount after all other allocations provided for under
this Agreement have been made as if Section 3.3(d) and this Section 3.3(e) were
not in this Agreement
(f)    The allocations set forth in Sections 3.3(a) through 3.3(e) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations under Code Section 704. Notwithstanding any other
provisions of this Article III (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Profits and
Losses among Unitholders so that, to the extent possible, the net amount of such
allocations of Profits and Losses and other items and the Regulatory Allocations
(including Regulatory Allocations that, although not yet made, are expected to
be made in the future) to each Unitholder shall be equal to the net amount that
would have been allocated to such Unitholder if the Regulatory Allocations had
not occurred.
(g)    Profits and Losses described in Section 2.3(b)(v) or as otherwise
required under Treasury Regulation Section 1.704-2(b) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation Section
1.704‑1(b)(2)(iv)(j), (k) and (m).
(h)    If, and to the extent that, any Unitholder is deemed to recognize any
item of income, gain, loss, deduction or credit as a result of any transaction
between such Unitholder and the Company pursuant to Code Sections 1272‑1274,
7872, 483, 482, 83 or any similar provision now or hereafter in effect, and the
Board determines that any corresponding Profit or Loss of the Company should be
allocated to the Unitholders who recognized such item in order to reflect the
Unitholders’ economic interests in the Company, then the Company may so allocate
such Profit or Loss.
(i)    For purposes of determining each Unitholder’s share of excess nonrecourse
liabilities (within the meaning set forth in Regulations Section 1.752-1(a)(2)),
if any, of the Company in accordance with Regulations Section 1.752-3(a)(3), the
Unitholders’ interests in Company profits shall be determined in proportion to
their ownership of Common Units.






19

--------------------------------------------------------------------------------





3.4    Tax Allocations.
(a)    Except as provided in Sections 3.4(b), 3.4(c) and 3.4(d), the income,
gains, losses, deductions and credits of the Company will be allocated, for
federal, state and local income tax purposes, among the Unitholders in
accordance with the allocation of such income, gains, losses, deductions and
credits among the Unitholders for computing their Capital Accounts; provided
that if any such allocation is not permitted by the Code or other applicable
law, the Company’s subsequent income, gains, losses, deductions and credits will
be allocated among the Unitholders so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.
(b)    Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Unitholders in accordance with Code Section 704(c), using such method as is
determined by the Board, so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its Book Value; provided that, the Board shall adopt the remedial method
under Treasury Regulation Section 1.704-3(d) with respect to the assets
contributed (or deemed contributed) by the BR Member.
(c)    If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704‑1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Book Value in the
same manner as under Code Section 704(c), using such method as is determined by
the Board.
(d)    Allocations of tax credits, tax credit recapture, foreign tax expenditure
and any items related thereto shall be allocated to the Unitholders according to
their interests in such items as determined by the Board taking into account the
principles of Treasury Regulation Section 1.704‑1(b)(4)(ii).
(e)    Allocations pursuant to this Section 3.4 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Unitholder’s share of Profits or Losses pursuant to
this Agreement.
(f)    The Board may, but shall not be obligated to, adjust the basis of the
assets of the Company for federal income tax purposes in accordance with Code
Section 754, including any Taxable Year that includes the date hereof.
3.5    Indemnification and Reimbursement for Payments on Behalf of a Unitholder.
If the Company is required by law to make any payment to any governmental entity
that is specifically attributable to a Unitholder or a Unitholder’s status as a
Unitholder (including federal withholding Taxes, state personal property Taxes,
and state unincorporated business Taxes), then such Unitholder shall indemnify
and contribute to the Company in full for the entire amount paid (including
interest, penalties and related expenses). The Board may offset or otherwise
reduce Distributions and Tax Distributions to which a Person is otherwise
entitled under this Agreement against such Person’s obligation to indemnify the
Company under this Section 3.5 or with respect to any other amounts owed by the
Unitholder to the Company or any of its Subsidiaries. A Unitholder’s obligation
to indemnify and make contributions to the Company under this Section 3.5 shall
survive the termination, dissolution, liquidation and winding up of the Company,
and for purposes of this Section 3.5, the Company shall be treated as continuing
in existence. The Company may pursue and enforce all rights and remedies it may
have against each Unitholder under this Section 3.5, including instituting a
lawsuit to collect such indemnification and contribution, with interest
calculated at a rate equal to the Base Rate plus three percentage points (3%)






20

--------------------------------------------------------------------------------





per annum (but not in excess of the highest rate per annum permitted by law),
compounded on the last day of each Fiscal Quarter.
ARTICLEIV
MANAGEMENT
4.1Authority of Board. Except for situations in which the approval of the
Members or any specific Member is required by the terms of this Agreement, and
subject to the provisions of this Article IV: (i) the Board shall conduct,
direct and exercise full control over all activities of the Company; (ii) all
management powers over the business and affairs of the Company shall be vested
in the Board, including all power and authority vested in managers or members
under the Delaware Act; and (iii) the Board shall have the power to bind or take
any action on behalf of the Company, or to exercise any rights and powers
(including the rights and powers to take certain actions, give or withhold
certain consents or approvals, or make certain determinations, opinions,
judgments, or other decisions) granted to the Company under this Agreement, or
any other agreement, instrument, or other document to which the Company is a
party or by virtue of its holding the equity interests of any Subsidiary
thereof. Unless delegated such power in accordance with Section 4.5, no member
of the Board in his individual capacity nor any Member nor any Officer of the
Company shall do (or be empowered to do) any act (including without limitation
any act in connection with any acquisition of or investment in any other entity
or business) that would be (or could be construed as) binding on the Company, or
make (or be empowered to make) any expenditures on behalf of the Company
(including without limitation any expenditures in furtherance of or otherwise in
connection with any acquisition of or investment in any other entity or
business).
4.2    Composition of the Board
(a)    The authorized number of Representatives on the Board shall initially be
five (5) and may be adjusted from time to time by the Board. Representatives
shall serve and be elected and removed in accordance with the terms of this
Section 4.2.
(b)    Each holder of Units shall vote all of such holder’s Units or provide
written consent with respect to such holder’s Units, to the extent any such vote
is necessary under applicable law, and shall take all other necessary or
desirable actions within such holder’s control (whether in such holder’s
capacity as a Member, Representative or officer of the Company or otherwise, and
including, without limitation, attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings), and the Company shall take all necessary and desirable actions within
its control (including, without limitation, calling special meetings of the
Board and Member meetings), so that:
(i)    the authorized number of managers on the Board (the “Representatives”)
shall be established, and may be increased or decreased, by the approval of the
Board (which approval shall include the approval of one (1) of the BR
Representatives for so long as the Retained Equity equals or exceeds the Minimum
Threshold) and such authorized number initially shall be five (5)
Representatives;
(ii)    the TPC Member shall have the right, but not the obligation, to
designate three (3) of the Representatives (each a “TPC Representative” and
collectively, the “TPC Representatives”), and the TPC Member initially
designates Rob Angel, Mickie Rosen and Terry Jimenez to serve as the TPC
Representatives as of the date of this Agreement; provided that in the event the
number of Representatives is increased to a number greater than five (5), it is
the parties intention






21

--------------------------------------------------------------------------------





that the TPC Member shall continue to have the right to designate a majority of
the Representatives on the Board provided that any such increase in the size of
the Board shall be subject to the approval requirements of Section 5.6 to the
extent applicable; and
(iii)    for so long as the Retained Equity equals or exceeds the Minimum
Threshold, the holders of the Retained Equity shall have the right, but not the
obligation, to designate two (2) of the Representatives (each a “BR
Representative” and collectively, the “BR Representatives”) as so designated by
the holders of a majority in interest of the Retained Equity, and the BR Member
(as the initial holder of the Retained Equity) initially designates Momchil
Filev and Denis Grosz to serve as the BR Representatives as of the date of this
Agreement.
(c)    In the event that any Representative for any reason ceases to serve as a
member of the Board during such person’s term of office, the resulting vacancy
on the Board shall be filled by the Member(s) that initially designated such
Representative, in accordance with Section 4.2(b).
(d)    The removal from the Board (with or without cause) of any Representative
shall only be at the written request of the Member(s) that initially designated
such Representative and only upon such written request and under no other
circumstances (except as otherwise required by law).
(e)    Unless otherwise determined by the Board (which determination shall
include the approval of one (1) of the BR Representatives for so long as the
Retained Equity equals or exceeds the Minimum Threshold) and the TPC Member, the
composition of the board of managers or board of directors of any Subsidiary of
the Company (a “Sub Board”) shall be identical to the composition of the Board.
(f)    Subject to any restrictions under applicable law, the Company shall pay,
or shall cause its Subsidiaries to pay, the reasonable out-of-pocket fees and
expenses incurred by each Representative in connection with such
Representative’s service on the Board, including attending any meeting of the
Board or any committee thereof or any meeting of a Sub Board or any committee
thereof. Except as otherwise provided in the immediately preceding sentence or
elsewhere in this Agreement, the Representatives shall not be compensated for
their services as members of the Board.
(g)    For so long as the Retained Equity equals or exceeds the Minimum
Threshold, the Board shall not, without the prior written approval of one (1) of
the BR Representatives form any Subsidiary, joint venture, partnership or
similar business entity or make loans to or investments in any such entity.
4.3    Proxies. A Representative entitled to vote may vote at a meeting of the
Board or any committee thereof either in person or by proxy executed in writing
by such Representative. An email or similar transmission by the Representative,
or a photographic, photostatic, facsimile or similar reproduction of a writing
executed by the Representative shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 4.3. Proxies for use at any
meeting of the Board or any committee thereof or in connection with the taking
of any action by written consent shall be filed with the Board, before or at the
time of the meeting or execution of the written consent, as the case may be. All
proxies shall be received and taken charge of and all ballots shall be received
and canvassed by the majority of the Board who shall decide all questions
concerning the qualification of voters, the validity of the proxies and the
acceptance or rejection of votes. No proxy shall be valid after eleven (11)
months from the date of its execution unless otherwise provided in the proxy. A
proxy shall be revocable unless the proxy form conspicuously states that the
proxy is irrevocable and the proxy is coupled with an interest. Should a proxy
designate two or more Persons to act as proxies,






22

--------------------------------------------------------------------------------





unless that instrument shall provide to the contrary, a majority of such Persons
present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby
conferred, or if only one be present, then such powers may be exercised by that
one; or, if an even number attend and a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.
4.4    Meetings; Quorum; Voting, Etc.
(a)    Meetings of the Board and any committee thereof shall be held at the
principal office of the Company or at such other place as may be determined by
the Board or such committee. Regular meetings of the Board shall be held on such
dates and at such times as shall be determined by the Board. Special meetings of
the Board or any committee may be called by any Representative (or, in the case
of a special meeting of any committee of the Board, by any Representative that
is a member thereof) on at least three (3) Business Days prior written notice to
the other Representatives on the Board or committee, as applicable, which notice
shall state the purpose or purposes for which such meeting is being called, and
the day, hour and place of such meeting; provided that the Representative
calling such a special meeting shall use good faith efforts to ensure that each
other Representative actually receives such notice, including by sending such
notice in multiple formats (i.e., by email, certified mail, etc.).
(b)    A quorum for the transaction of business by the Board (or a committee
thereof) shall consist of Representatives holding a majority of the votes held
by the Representatives then serving on the Board. If at any meeting of the Board
(or a committee thereof), there is less than a quorum present, holders of a
majority of the votes held by those present may adjourn the meeting from time to
time until a quorum is present.
(c)    Except as specifically provided otherwise in this Agreement, the actions
by the Board or any committee thereof shall be taken by vote of the Board or any
committee at a meeting of the Representatives thereof and approved by at least
the minimum number of Representatives that would be necessary to authorize or
take such action at a meeting of the Board or such committee (taking into
account disparate voting power); provided that any action required or permitted
to be taken at any meeting of the Board or a committee thereof may be taken
without a meeting if a consent in writing, setting forth the action so taken, is
unanimously signed by each Representative. All requests for written consent
shall be sent simultaneously to all Representatives. All such writings shall be
filed with the minutes of proceedings of the Board or committee, as the case may
be. Attendance of a Representative at a meeting is a waiver of notice of such
meeting, except when the Representative attends a meeting for the express
purpose of objecting at the beginning of the meeting to the transaction of any
business at the meeting on the ground that the meeting is not lawfully called or
convened. A meeting of the Board or any committee may be held by conference
telephone or similar communications equipment by means of which all individuals
participating in the meeting can be heard. Prompt notice of the taking of an
action at a meeting of the Board or any committee thereof shall be given to
those Representatives who were not in attendance at such Board or committee
meeting or, in the case of a committee meeting, who are not a member of such
committee. After approval of the Board, the minutes of each meeting shall be
added to the Company minute book and maintained at the Company’s principal place
of business.
4.5    Delegation of Authority. The Board may establish one or more committees,
which shall be comprised solely of Representatives; provided that at least one
(1) TPC Representative and at least one (1) of the BR Representatives (for so
long as the Retained Equity equals or exceeds the Minimum






23

--------------------------------------------------------------------------------





Threshold) shall serve on any Board committee; provided, further, that the Board
shall not establish or empower any committee to carry out the general duties and
responsibilities of the Board. The Board may, from time to time, delegate to one
or more Persons (including any Officer of the Company) such authority and duties
as the Board may deem advisable; provided that the Board shall not delegate any
duties of the Board without the approval of one (1) of the BR Representatives
for so long as the Retained Equity equals or exceeds the Minimum Threshold. The
Board also may assign titles (including chairman, chief executive officer,
president, vice president, secretary, assistant secretary, treasurer and
assistant treasurer) to any individual and may delegate to such individual
certain authority and duties. Any number of titles may be held by the same
individual. Any delegation pursuant to this Section 4.5 may be revoked at any
time by the Board.
4.6    Officers.
(a)    Designation and Appointment.
(i)    The Board may, from time to time, delegate to one or more Persons such
authority and duties as the Board may deem advisable. Any delegation pursuant to
this Section 4.6 may be revoked at any time by the Board in its sole discretion.
(ii)    The Board may designate one or more committees, each committee to
consist of one or more of the Representatives of the Board. Any committee, to
the extent allowed by law and provided in the resolution of the Board
establishing such committee, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Company.
(iii)    The Board may designate one or more individuals to be Officers of the
Company. No Officer need be a Member or Representative. Any Officer so
designated shall have such authority and perform such duties as the Board may,
from time to time, proscribe or as may be provided in Exhibit C to this
Agreement. The Board may assign titles to particular Officers. Unless the Board
otherwise specifies, if the title is one commonly used for Officers of a
business corporation, the assignment of such title shall constitute the
delegation to such Officer of the authority and duties that are normally
associated with that officer under the laws of the State of Delaware, subject to
any specific delegation of authority and duties (or limitations thereon) made to
such Officer (or to the officers generally) by the Board or as set forth in this
Agreement. Any individual may hold office until his or her successor is
designated by the Board or until his or her earlier death, resignation or
removal.
(b)    Resignation; Removal; Vacancies. Any Officer (subject to any contract
rights available to the Company, if applicable) may resign as such at any time.
Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time be specified, at the time of its receipt by the
Board. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. Any Officer may be
removed as such, either with or without cause, by the Board in its discretion at
any time or by the holders of the Majority in Interest in their discretion at
any time; provided, however, that such removal shall be without prejudice to the
contract rights, if any, of the individual so removed. Designation of an Officer
shall not of itself create contract rights. Any vacancy occurring in any office
of the Company may be filled by the Board and shall remain vacant until filled
by the Board.
(c)    Third Party Reliance. The Officers shall be entitled to rely upon the
advice of legal counsel, independent public accountants and other experts
engaged by the Company, including financial advisors, and any act of or failure
to act by any Officer for the benefit of the Company in good






24

--------------------------------------------------------------------------------





faith reliance on such advice shall in no event subject such Officer to
liability to the Company or any Unitholder.
4.7    Limitation of Liability. In each case, subject to Section 4.8:
(a)    Except as otherwise provided in this Agreement or in any agreement
entered into by such Person and the Company (or such Person and any Member), no
Representative or Officer or any of such Representative’s or Officer’s
Affiliates shall be liable to the Company or to any Member for any act or
omission performed or omitted to be performed by such Representative or Officer
in its capacity as such taken in good faith, to the maximum extent permitted by
applicable law; provided that, except as otherwise provided in this Agreement,
such limitation of liability shall not apply to the extent the act or omission
was attributable to such Person’s fraud, gross negligence, intentional
misconduct or breach of this Agreement or breach of any other agreement executed
in connection herewith, or breach of any duty owed to the Company or to any
other Unitholder. The Board and the Officers may exercise any of the powers
granted to them by this Agreement and perform any of the duties imposed upon
them under this Agreement either directly or by or through its agents, and no
Representative, Officer or any of such Representative’s or Officer’s Affiliates
shall be responsible for any misconduct or negligence on the part of any such
agent appointed by the Board or such Officer (so long as such agent was selected
in good faith and with reasonable care). The Board and each Officer shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Board or an Officer in good faith reliance on such advice
shall in no event subject the Board, any Representative or any Officer to
liability to the Company or any Member. Each Representative and Officer shall be
fully protected in relying in good faith upon the records of the Company and
upon such information, opinions, reports or statements presented to the Company
by any of the other Representatives, officers, employees, or committees of the
Company.
(b)    Whenever this Agreement or any other agreement contemplated in this
Agreement provides that the Board shall act in a manner which is, or provide
terms which are, “fair” or “reasonable” to the Company or any Member, the Board
shall determine such appropriate action or provide such terms considering, in
each case, the relative interests of each party to such agreement, transaction
or situation and the benefits and burdens relating to such interests, any
customary or accepted industry practices, and any applicable United States
generally accepted accounting practices or principles.
(c)    Whenever in this Agreement or any other agreement contemplated in this
Agreement, the Board is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion” , with “complete discretion”
or under a grant of similar authority or latitude, the Board shall be entitled
to consider such interests and factors as it desires, including its own
interests, and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person. The
resolution, action or terms so made, taken or provided by the Board shall not
constitute a breach of this Agreement or any other agreement contemplated in
this Agreement or impose liability upon the Board, any Representative of the
Board or any of such Representative’s Affiliates.
(d)    Whenever this Agreement or any other agreement contemplated herein
provides that the Board may or shall make any determination, so long as the
Representative making such determination subjectively believe in good faith that
the requisite standard has been met, the Board determination will conclusively
be presumed to satisfy the standards of this Agreement or such other agreement.






25

--------------------------------------------------------------------------------





(e)    Nothing in this Agreement shall be construed to eliminate, or limit any
Party’s obligation to comply with, the implied contractual covenant of good
faith and fair dealing.
4.8    Fiduciary Duties of the Board. Without limiting the applicability of any
other provision of this Agreement, which shall control notwithstanding anything
to the contrary in this Section 4.8, the following provisions shall be
applicable to the Board and the Representatives in their capacity as members of
the Board:
(a)    The Representatives and the decisions of the Board shall have the benefit
of the business judgment rule to the same extent as the Representatives and such
decisions would be afforded the benefit of such rule if the Board were a board
of directors of a corporation organized under the Delaware General Corporation
Law.
(b)    The Representatives shall have the same fiduciary duties, including the
duties of care and loyalty, as such persons would have if such persons were
directors of a corporation organized under the Delaware General Corporation Law,
but in no event shall any Board member be liable for any action or inaction for
which exculpation or indemnification is provided under Article VI.
(c)    Notwithstanding any other provision of this Agreement or applicable law,
whenever in this Agreement a Person who is a Member or a Representative
appointed or elected pursuant to this Agreement is permitted or required to make
a decision or take an action in the capacity as an investor or holder of Units
or on behalf of a Member (including as a partner, officer, representative or
owner of an entity that is a Member) (and not in the capacity as a
Representative), such Person in making such decisions or taking such actions
shall not be subject to any fiduciary duties he, she or it would otherwise have
as a Representative and shall be entitled to consider only such interests and
facts as such Person desires, including his, her or its own interests or those
of his, her or its Affiliates, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person.
ARTICLE V
UNITHOLDERS
5.1    Limitation of Liability. Except as otherwise provided by applicable laws
or as set forth in Section 3.5, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Unitholder shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Unitholder or acting as a Representative of the
Company; provided that, pursuant to Section 3.1(e), a Unitholder shall be
required to return to the Company any Distribution made to it in clear and
manifest accounting or similar error and may be required to provide
indemnification pursuant to a sale pursuant to Section 9.5 or an Approved Sale
under Section 9.6. The immediately preceding sentence shall constitute a
compromise to which all Unitholders have consented within the meaning of the
Delaware Act. Notwithstanding anything contained herein to the contrary, the
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on the Unitholders for liabilities of the Company.
5.2    Lack of Authority. Unless delegated such power in accordance with Section
4.5 or as otherwise provided in this Agreement, no Unitholder shall in its
capacity as such have the authority or power to act for or on behalf of the
Company in any manner, to do any act that would be (or could be construed as)
binding on the Company, or to make any expenditures on behalf of the Company,
and the






26

--------------------------------------------------------------------------------





Unitholders hereby consent to the exercise by the Board of the powers and rights
conferred upon them by law and this Agreement.
5.3    No Right of Partition. No current or former Unitholder shall in its
capacity as such have the right to seek or obtain partition by court decree or
operation of law of any Company property, or the right to own or use particular
or individual assets of the Company.
5.4    Confidentiality.
(a)    Each Member recognizes and acknowledges that it may receive certain
confidential and proprietary information and trade secrets of the Company and
its Subsidiaries, including confidential information of the Company and its
Subsidiaries regarding identifiable, specific and discrete business
opportunities being pursued by the Company or its Subsidiaries (the
“Confidential Information”). Each Member (on behalf of itself and, to the extent
that such Member would be responsible for the acts of the following persons
under principles of agency law, its directors, officers, shareholders, partners,
employees, agents and members) agrees that it will not, during or after the term
of this Agreement, whether through an Affiliate or otherwise, take commercial or
proprietary advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except (i) to authorized representatives and employees of the Company or its
Subsidiaries, (ii) in the course of performing such Unitholder’s obligations, or
enforcing such Unitholder’s rights, under this Agreement, (iii) as authorized in
writing by the Board, (iv) subject to the immediately succeeding sentence, as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body (including by Issuer in Issuer’s
filings with the United States Securities and Exchange Commission), or by
subpoena, summons or legal process, or by law, rule or regulation, (v) in
connection with the sale or potential sale of all or any portion of the assets
of the Company or the Units, to any bona fide potential buyers, as permitted
under this Agreement and provided that such Persons execute a confidentiality
agreement in form and substance reasonably acceptable to the Company prior to
receiving such information, and (vi) in any dispute between the Members, so long
as the disclosure is reasonably related to the dispute. In the event that a
Member or any of its Affiliates or representatives is requested or required by
law (including by oral question or request for information or documents in any
legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, such Member shall
notify the Company promptly of the request or requirement so that the Company
may, at its sole cost and expense, seek an appropriate protective order or waive
compliance with the provisions of this Section 5.4. If, in the absence of a
protective order or the receipt of a waiver hereunder, such Member or any of its
Affiliates or representatives is compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, such Person may
disclose the Confidential Information to the tribunal; provided that such Person
shall use commercially reasonable efforts to obtain, at the request and expense
of the Company, an order or other assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed as the Company shall designate.
(b)    For purposes of this Agreement, “Confidential Information” shall not
include any information: (a) that is or becomes generally available to the
public other than as a result of a disclosure by such Member or any of its
Affiliates or representatives in breach of this Section 5.4; (b) that is
disclosed to such Member following the date hereof by a Person that is not known
by such Member to be bound by an obligation or duty of confidentiality to the
Company or any of its Subsidiaries; (c) that is independently developed by such
Member (and that is not otherwise assigned to the Company or subject to
confidentiality restrictions); or (d) that was available to such Member on a
non-confidential basis prior to its disclosure to such Member by the Company,
any of its Subsidiaries, any of their






27

--------------------------------------------------------------------------------





representatives or agents. The limitations in this Section 5.4 are in addition
to, and not in lieu of, any other restrictions that a Member may be bound by
(whether by contract or otherwise).
(c)    The foregoing shall not limit the ability of the TPC Member, Issuer or
their respective Affiliates to conduct customary investor and analyst calls
concerning the transactions contemplated hereby, to make internal announcements
to their employees, and to make disclosures to potential sources of financing
for the transactions contemplated hereby and credit rating agencies. The Company
and the BR Member acknowledge and agree that Issuer may file this Agreement,
including a summary thereof, with the U.S. Securities and Exchange Commission.
5.5    Members Right to Act. Members shall only have the right to act as
expressly set forth in this Agreement. For situations which the approval of the
Members (rather than the approval of the Board on behalf of the Members) is
required, the Members shall act through meetings and/or written consents as
described in paragraphs (a) and (b) below:
(a)    Except as otherwise provided by this Agreement or by applicable law, the
Members holding Common Units shall be entitled to one vote per Common Unit on
all matters to be voted on by the Members. Without limiting the generality of
the foregoing, acts by a Majority in Interest (if, and only if, such Majority in
Interest includes the TPC Member) shall be the act of the Members. Any Member
entitled to vote at a meeting of Members or to express consent or dissent to
Company action in writing without a meeting may authorize another Person or
Persons to act for such Member by proxy. An email or similar transmission by the
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 5.5(a). No proxy shall be voted
or acted upon after eleven (11) months from the date thereof, unless the proxy
provides for a longer period. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and the proxy is coupled with
an interest. Should a proxy designate two (2) or more Persons to act as proxies,
unless that instrument shall provide to the contrary, a majority of such Persons
present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby
conferred, or if only one be present, then such powers may be exercised by that
one; or, if an even number attend and a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.
(b)    Except as otherwise provided by this Agreement, the actions by the
Members permitted hereunder may be taken at a meeting called by Members holding
in the aggregate at least ten percent (10%) of the outstanding Common Units by
delivering to the Members at least three (3) Business Days prior to such meeting
a notice of such meeting which shall state the purpose or purposes for which
such meeting is being called, and the day, hour and place of such meeting;
provided that the Members calling such a special meeting shall use good faith
efforts to ensure that each other Member actually receives such notice,
including by sending such notice in multiple formats (i.e., by email, certified
mail, etc.). Except as otherwise provided by this Agreement, the actions by the
Members entitled to vote shall be taken by vote of the Members entitled to vote
and approved by the Members having not less than the minimum number of Units
that would be necessary to authorize or take such action (by a Majority in
Interest unless a higher percentage is otherwise required in this Agreement);
provided that any action required or permitted to be taken at any meeting of the
Members may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by the Members having not less than the minimum
number of Units that would be necessary to authorize or take such action (by a
Majority in Interest unless a higher percentage is otherwise required in this
Agreement). Any action taken pursuant to such written consent of the Members
shall have the same force and effect as if taken by the Members






28

--------------------------------------------------------------------------------





at a meeting thereof. All requests for written consent shall be sent
simultaneously to all Members entitled to vote on such action. Attendance of a
Member at a meeting is a waiver of notice of such meeting, except when such
Member attends a meeting for the express purpose of objecting at the beginning
of the meeting to the transaction of any business at the meeting on the ground
that the meeting is not lawfully called or convened. A meeting of the Members
may be held by conference telephone or similar communications equipment by means
of which all individuals participating in the meeting can be heard. Prompt
notice of the taking of an action at a meeting of the Members shall be given to
those Members who were not in attendance at such meeting. After approval of the
Members, the minutes of each meeting shall be added to the Company minute book
and maintained at the Company’s principal place of business.
5.6    Actions Requiring Approval of the BR Member. For so long as the Retained
Equity equals or exceeds the Minimum Threshold, the Company shall not, either
directly or indirectly by amendment, merger, consolidation or otherwise, without
first obtaining the vote or written consent of the BR Member (in addition to any
other vote or consent required herein or under the Delaware Act), do any of the
following, and any such act or transaction entered into without such consent or
vote shall be null and void ab initio, and of no force or effect:
(a)    liquidate, dissolve or wind up the business and affairs of the Company,
or consent or enter into any agreement related to any of the foregoing;
(b)    make any material modification in the nature of the Business, cease any
existing line of business or add any new line of business unrelated to the
business then being conducted by the Company;
(c)    enter into any transaction between the Company, any of the Members, any
of the Representatives or executive officers of the Company and/or any of their
Affiliates or immediately family members, or pay or reimburse any expenses,
costs or other liabilities of any Representative or executive officer of the
Company or any of their Affiliates or immediate family members in excess of
$150,000 in the aggregate among all such Persons in any fiscal year (excluding
the reimbursement of any expenses incurred in the ordinary course of such
Person’s duties as an employee of the Company pursuant to the Company’s
documented expense reimbursement policies);
(d)    alter or change, whether by merger, consolidation or otherwise, the
rights, preferences or privileges of, or effect any reclassification or
recapitalization of, the Units (including the Common Units);
(e)    amend or waive any provision of the Organizational Documents;
(f)    authorize or issue any Equity Securities with any rights senior to the
Common Units, including as to dividends and Distributions (whether liquidating
Distributions or otherwise);
(g)    effect any merger or consolidation of the Company or any of its
Subsidiaries (including pursuant to a Sale of the Company);
(h)    increase or decrease the size of the Board;
(i)    except in the case of the Company serving as the Call Purchaser or the
Put Purchaser, redeem, purchase or otherwise acquire (or pay into or set aside
for a sinking fund for such purpose) any Common Units or other Equity
Securities; provided, that this restriction shall not apply to the repurchase of
Units from employees, officers, consultants or other persons performing services
for the Company or any Subsidiary of the Company pursuant to agreements under
which the Company






29

--------------------------------------------------------------------------------





has the option to repurchase such Units at cost upon the occurrence of certain
events, such as the termination of employment or other provision of services to
the Company;
(j)    consummate a public offering pursuant to a registration statement under
the Act or otherwise become subject to the periodic reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, or
otherwise approve the conversion of the Company from a limited liability company
to a corporation, in each case except as otherwise permitted under Sections
9.10(c) and 9.10(d).allow any Subsidiary of the Company to issue shares of
capital stock of such subsidiary other than to the Company;
(k)    amend this Section 5.6;
(l)    create or adopt any equity incentive plan or any amendments thereto, or
create or adopt any phantom equity plan, carve-out plan or similar incentive
plan with proceeds determined based in whole or in part on the proceeds of a
Sale of the Company;
(m)    change the Fiscal Year or Fiscal Quarter;
(n)    select, retain or terminate the Company’s auditor or tax advisory firm;
or
(o)    agree or commit to undertake any of the foregoing.
5.7    Conflicts of Interest.
(a)    Any Member (other than any individual Member that is an Officer or
employee of the Company or any of its Subsidiaries) may engage independently or
with others in other business or investment ventures of every nature and
description. Neither the Company nor any other Member shall have any right by
virtue of this Agreement or the relationship created hereby in or to such other
ventures or activities or to the income or proceeds derived therefrom, and the
pursuit of such ventures shall not be deemed wrongful or improper, except to the
extent pursuit of such ventures otherwise violates this Agreement or a
noncompete obligation. Neither the Members nor their Affiliate shall be
obligated to present any particular business or investment opportunity to the
Company, even if such opportunity is of a character which, if presented to the
Company, could be taken by the Company, and the Members and their Affiliates
shall have the right to take for their own accounts or to recommend to others
any such particular business or investment opportunity.
(b)    It is acknowledged and agreed by the Company and each Unitholder that an
Affiliate of the TPC Member has entered into the MASA and the Services Agreement
with the Company. In connection therewith, to the fullest extent permitted by
law, and notwithstanding anything to the contrary in this Agreement, the Board
will not be deemed to have breached any duty (fiduciary or otherwise) to the
Company, the Unitholders or any other Person with respect to any action or
inaction in connection with or relating to any transaction between the Company
or Subsidiary thereof and the TPC Member or any of its Affiliates under the MASA
and the Services Agreement or any agreement between the Company (or its
predecessor) and the TPC Member (or one of its Affiliates) as currently in
effect on the date hereof. No contract or transaction between the Company and
one or more of the Officers, or between the Company and any other entity in
which one or more of the Officers are directors or officers, or have a financial
interest, will be void or voidable solely for this reason.
5.8    Representations and Warranties of the Members.






30

--------------------------------------------------------------------------------





(a)    By execution and delivery of this Agreement or a joinder agreement in
substantially the form attached to this Agreement as Exhibit B, as applicable,
each of the Members, whether admitted as of the date hereof or as Additional
Member, represents and warrants to the Company and acknowledges that:
(b)    The Units have not been registered under the Securities Act or the
securities laws of any other jurisdiction, are issued in reliance upon federal
and state exemptions for transactions not involving a public offering and cannot
be disposed of unless (i) they are subsequently registered or exempted from
registration under the Securities Act and (ii) the provisions of this Agreement
have been complied with;
(c)    Such Member’s Units are being acquired for its own account solely for
investment and not with a view to resale or distribution thereof;
(d)    Such Member has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and such Member
acknowledges that it has been provided adequate access to the personnel,
properties, premises and records of the Company and its Subsidiaries for such
purpose;
(e)    The determination of such Member to acquire Units has been made by such
Member independent of any other Member and independent of any statements or
opinions as to the advisability of such purchase or as to the business,
operations, assets, liabilities, results of operations, financial condition and
prospects of the Company and its Subsidiaries that may have been made or given
by any other Member or by any agent or employee of any other Member;
(f)    Such Member has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and making an informed decision with respect thereto;
(g)    Such Member is able to bear the economic and financial risk of an
investment in the Company for an indefinite period of time;
(h)    The execution, delivery and performance of this Agreement have been duly
authorized by such Member and do not require such Member to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default in any material respect under any provision of any law or regulation
applicable to such Member or other governing documents or any agreement or
instrument to which such Member is a party or by which such Member is bound;
(i)    This Agreement is valid, binding and enforceable against such Member in
accordance with its terms, except as may be limited by Bankruptcy, insolvency,
reorganization, moratorium, and other similar laws of general applicability
relating to or affecting creditors’ rights or general equity principles
(regardless of whether considered at law or in equity); and
(j)    Neither the issuance of any Units to any Member nor any provision
contained herein will entitle the Member to remain in the employment of the
Company or any its Subsidiaries or affect the right of the Company or any of its
Subsidiaries to terminate the Member’s employment at any time for any reason,
other than as otherwise provided in such Member’s employment agreement or other
similar agreement with the Company or any of its Subsidiaries, if applicable.






31

--------------------------------------------------------------------------------





None of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s representations and warranties made by it in any unit purchase
agreement, subscription agreement or award agreement, as applicable.
ARTICLE VI
EXCULPATION AND INDEMNIFICATION
6.1    Exculpation. No Officer shall be liable to any other Officer, the Company
or to any Unitholder for any loss suffered by the Company or any Unitholder
unless, subject to the other limitations contained in this Agreement, such loss
is caused by such Person’s fraud, gross negligence, intentional misconduct or
breach of this Agreement or breach of any other agreement executed in connection
herewith, or breach of any duty owed to the Company or to any other Unitholder.
The Board shall not be liable to the Company or any Unitholder for any loss
suffered by the Company or any Unitholder to the maximum extent permitted by the
Delaware Act, as the same may exist or may hereafter be amended (but in the case
of any amendment, only to the extent such amendment permits the Company to
provide broader exculpation than said law permitted the Company prior to said
amendment). The Board or any Officer may consult with counsel and accountants in
respect of the Company’s affairs, and provided such Person acts in good faith
reliance upon the advice or opinion of such counsel or accountants, such Person
shall not be liable for any loss suffered by the Company or any Unitholder in
reliance thereon.
6.2    Right to Indemnification. Subject to the limitations and conditions as
provided in this Article VI, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, or any appeal in such action, suit or proceeding or any inquiry or
investigation that could lead to such an action, suit or proceeding, by reason
of the fact that he or she, or a Person of whom he or she is the legal
representative, is or was a Unitholder or Officer, or while a Representative or
is or was serving as a manager or an Officer of the Company (and, in the sole
discretion of the Board, any Person that is or was serving as an employee or
agent of the Company or is or was serving at the request of the Company as an
officer, manager, director, principal, member, employee or agent of another
partnership, corporation, joint venture, limited liability company, trust or
other enterprise) or is the general partner of any Subsidiary of the Company
(including any representative, officer, director, manager, owner, principal,
employee or agent of any such general partner) (any of the foregoing, a
“Proceeding”) shall be indemnified by the Company to the fullest extent
permitted by the Delaware Act, as the same exist or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than said law
permitted the Company to provide prior to such amendment) against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable expenses (including attorneys’ fees) actually
incurred by such Person in connection with such Proceeding, and indemnification
under this Article VI shall continue as to a Person who has ceased to serve in
the capacity which initially entitled such Person to indemnity hereunder;
provided, that except as otherwise set forth in the next sentence, no Person
shall be indemnified for any judgments, penalties (including excise and similar
taxes and punitive damages), fines, settlements or reasonable expenses
(including attorneys’ fees) actually incurred by such Person that are
attributable to: (i) such Person’s fraud, gross negligence, intentional
misconduct; (ii) proceedings initiated by such Person against the Company
(except to the extent a Person is entitled to or receives exculpation pursuant
to Section 6.1); (iii) proceedings initiated by the TPC Member to enforce its
rights arising under the Acquisition Agreement; or (iv) proceedings initiated by
the Company to enforce its rights under any employment, consulting or services
agreement between such Person, on the one hand, and the Company, on the other
hand. The TPC Member, a BR Member and each of their respective Affiliates shall
be indemnified to the fullest extent permitted by






32

--------------------------------------------------------------------------------





the Delaware Act, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said law permitted the
Company to provide prior to such amendment), and without giving effect to any of
the provisos set forth above. The Unitholder, Representative, Officer or any
other Person entitled to be indemnified pursuant to this Article VI is sometimes
referred to as an “Indemnified Person.” The exculpations from liability and
rights granted pursuant to this Article VI shall be deemed contract rights in
favor of, and may be enforced by, each Person benefitted thereby (and their
respective heirs, executors and administrators), and no amendment, modification
or repeal of this Article VI shall have the effect of limiting or denying any
such exculpations of liability or rights with respect to actions taken, omission
occurring or Proceedings arising prior to any amendment, modification or repeal.
It is expressly acknowledged that the indemnification provided in this Article
VI could involve indemnification for negligence or under theories of strict
liability.
6.3    Advance Payment. Reasonable expenses incurred by an Indemnified Person
entitled to be indemnified under Section 6.2 who was, is or is threatened to be
made a named defendant or respondent in, or otherwise involved in, a Proceeding
shall be paid by the Company, to the extent the Company has, or can readily
obtain cash, in advance of the final disposition of the Proceeding upon receipt
of an undertaking by or on behalf of such Person to repay such amount if it
shall ultimately be determined that he or she is not entitled to be indemnified
by the Company.
6.4    Indemnification of Employees and Agents. The Company, by adoption of a
resolution of the Board, may indemnify and advance expenses to an employee or
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses to Persons who are not or were not
Officers but who are or were serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any liability asserted against him and
incurred by him in such a capacity or arising out of his status as such a Person
to the same extent that it may indemnify and advance expenses to Officers under
this Article VI.
6.5    Non-exclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article VI shall not be
exclusive of any other right which an Indemnified Person indemnified pursuant to
Section 6.2 may have or hereafter acquire under any law (common or statutory),
provision of the Certificate or this Agreement or otherwise.
6.6    Indemnification Priority. The Company hereby acknowledges that the rights
to indemnification, advancement of expenses and/or insurance provided pursuant
to this Article VI may also be provided to certain Indemnified Persons by other
sources (collectively, the “Affiliate Indemnitors”). The Company hereby agrees
that, as between itself and the Affiliate Indemnitors: (a) the Company is the
indemnitor of first resort with respect to all such indemnifiable claims against
such Indemnified Persons, whether arising under this Agreement or otherwise
(i.e., its obligations to such Indemnified Persons are primary and any
obligation of the Affiliate Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such
Indemnified Persons are secondary); (b) the Company will be required to advance
the full amount of expenses incurred by such Indemnified Persons and will be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement (or any other agreement between the Company and such
Indemnified Persons), without regard to any rights such Indemnified Persons may
have against the Affiliate Indemnitors; and (c) the Company irrevocably waives,
relinquishes and releases the Affiliate Indemnitors from any and all claims
against the Affiliate Indemnitors for contribution, subrogation or any other
recovery of any kind in






33

--------------------------------------------------------------------------------





respect thereof. The Company agrees to indemnify the Affiliate Indemnitors
directly for any amounts that the Affiliate Indemnitors pay as indemnification
or advancement on behalf of any such Indemnified Person and for which such
Indemnified Person may be entitled to indemnification from the Company in
connection with serving as a director or officer (or equivalent titles) of the
Company or its Subsidiaries. The Company further agrees that no advancement or
payment by the Affiliate Indemnitors on behalf of any such Indemnified Person
with respect to any claim for which such Indemnified Person has sought
indemnification from the Company will affect the foregoing and the Affiliate
Indemnitors will be subrogated to the extent of such advancement or payment to
all of the rights of recovery of such Indemnified Person against the Company,
and the Company will cooperate with the Affiliate Indemnitors in pursuing such
rights. The Company and the Indemnified Persons acknowledge that the Affiliate
Indemnitors are express third party beneficiaries of the terms of this Section
6.6.
6.7    Insurance. The Company shall purchase and maintain insurance, or cause
its Subsidiaries to purchase and maintain insurance, at its or their expense, to
protect itself and any Person who is or was serving as a Representative, an
Officer or agent of the Company or is or was serving at the request of the
Company as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
ability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any expense, liability
or loss, whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Article VI.
6.8    Savings Clause. If this Article VI or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Indemnified Person
indemnified pursuant to this Article VI as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative to the full extent permitted by any applicable
portion of this Article VI that shall not have been invalidated and to the
fullest extent permitted by applicable law.
6.9    Acquisition Agreement. Notwithstanding anything to the contrary in this
Article VI, (a) nothing in this Article VI is intended to or shall in any way
limit the rights or remedies of the Company or any Subsidiary or any Buyer
Indemnified Party (as defined in the Acquisition Agreement) against any
Indemnitor (as defined in the Acquisition Agreement), solely in its capacity as
such, under, arising out of or in connection with any of the Acquisition
Agreement or any agreement contemplated thereby, and (b) in no event shall the
Company be required or have any obligation to indemnify any Indemnitor in
respect of any matter in respect of which such Indemnitor is required to
indemnify the Company or any Subsidiary or any Buyer Indemnified Party (as
defined in the Acquisition Agreement) under, arising out of or in connection
with the Acquisition Agreement.
6.10    Third Party Beneficiaries. The Indemnified Persons are intended
third-party beneficiaries to this Article VI, and no amendment, repeal, or
modification of this Article VI, howsoever effected, including by merger,
conversion, or otherwise, shall apply to or have any effect on the liability or
alleged liability of any Indemnified Person for or with respect to any acts or
omissions occurring prior to such amendment, repeal, or modification.






34

--------------------------------------------------------------------------------





ARTICLE VII
DISSOLUTION AND LIQUIDATION
7.1    Dissolution. Subject to the approval requirements set forth in Section
5.6, if applicable, the Company shall be dissolved, and its affairs shall be
wound up and terminated, upon:
(a)    the affirmative vote of the Board approving such dissolution and
liquidation; or
(b)    an administrative dissolution or the entry of a decree of judicial
dissolution of the Company under Section 18‑802 of the Delaware Act.
Except as set forth above or as otherwise required by law, the Company is
intended to have perpetual existence. The Company shall not be dissolved by the
admission of additional or substitute Members or by an Event of Withdrawal, and
upon and after any such admission or event the Company shall continue in
existence subject to the terms and conditions of this Agreement.
7.2    Liquidation of Company Interests.
(a)    Upon dissolution, the Company shall be liquidated in an orderly manner.
The Board shall act (or it may appoint one or more Members, Representatives,
Officers, or other Persons to act, with such Person’s consent) as the
liquidators to wind up the affairs of the Company pursuant to this Agreement and
terminate the Company. The costs of liquidation shall be borne by the Company.
Prior to final distribution and termination, the liquidators shall continue to
operate the Company and its assets with all of the power and authority of the
Board. The steps to be accomplished by the liquidators are as follows:
(i)    the liquidators shall pay, satisfy and discharge all debts, obligations,
and other liabilities of the Company to its creditors (including all sales
commissions or other expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including establishing
cash reserves to be held in escrow for contingent or unforeseen liabilities of
the Company, in such amounts and for such holding periods as the liquidators may
reasonably determine); and
(ii)    after payment or provision for payment of all of the Company’s
liabilities has been made in accordance with subparagraph (i), (A) a final
allocation of all items of income, gain, loss, and expense shall be made in
accordance with Section 3.2 hereof, and (B) all remaining assets of the Company
shall be distributed to the Unitholders in accordance with Section 3.1(a). Any
non‑cash assets distributed to the Unitholders shall first be written up or down
to their Fair Market Value, thus creating Profit or Loss (if any), which shall
be allocated in accordance with Section 3.2.
(b)    In making such distributions, the liquidators shall allocate each type of
liquidation asset (i.e., cash or cash equivalents, units of a Subsidiary, etc.)
among the Unitholders ratably based upon the aggregate amounts to be distributed
with respect to the Units held by each such holder.
(c)    The distribution of cash and/or property to a Unitholder in accordance
with the provisions of this Section 7.2 constitutes a complete return to such
Unitholder of its Capital Contributions and a complete distribution to the
Unitholder of its interest in the Company and the Company’s property. This
paragraph constitutes a compromise to which all Unitholders have consented
within the meaning of the Delaware Act.
(d)    Upon completion of the distribution of the Company’s assets as provided
herein, the Company shall be terminated (and the Company shall not be terminated
prior to such time), and the






35

--------------------------------------------------------------------------------





Board (or such other Person or Persons as the Delaware Act may require or
permit) shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take all such other actions as may be necessary to
terminate the Company. The Company shall be deemed to continue in existence for
all purposes of this Agreement until it is terminated pursuant to this Section
7.2(d).
(e)    A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and the liquidation of its assets pursuant
to this Section 7.2 in order to minimize any losses otherwise attendant upon
such winding up.
(f)    The liquidators shall not be personally liable for the return of Capital
Contributions or any portion thereof to any Unitholder (it being understood that
any such return shall be made solely from Company assets).
7.3    Valuation.
(a)    Except for the applicable provisions of Article IX, the “Fair Market
Value” of any assets or Units to be valued under this Agreement shall be
determined in accordance with this Section 7.3.
(b)    The Fair Market Value of any asset constituting cash or cash equivalents
shall be equal to the amount of such cash or cash equivalents.
(c)    The Fair Market Value of any asset constituting publicly traded
securities shall be, over a consecutive period of thirty (30) Business Days
beginning at 9:30 a.m. New York time on the thirtieth (30th) Business Day
immediately preceding the date of valuation, and concluding at 4:00 p.m. New
York time on the first (1st) Business Day immediately preceding the date of
valuation, the average of the closing prices of the sales of such securities on
the primary securities exchange on which such securities may at that time be
listed, or, if there have been no sales on such exchange on any day, the average
of the highest bid and lowest asked prices on such exchanges at the end of such
day, or, if on any day such securities are not so listed, the average of the
representative bid and asked prices quoted in the Nasdaq System as of 4:00 P.M.,
New York time, or, if on any day such securities are not quoted in the Nasdaq
System, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau Incorporated, or any similar successor organization.
(d)    The Fair Market Value of any assets other than cash, cash equivalents, or
publicly traded securities shall be the fair value of such assets, as determined
in good faith by the Board, which determination shall take into account any
factors and using any valuation methodologies that the Board (including one (1)
of the BR Representatives for so long as the Retained Equity equals or exceeds
the Minimum Threshold and one (1) of the TPC Representatives) in good faith
deems relevant, including potentially using independent appraisers, industry
comparables, internal valuations and any other customary valuation measures.
ARTICLE VIII
BOOKS OF ACCOUNT
8.1    Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section






36

--------------------------------------------------------------------------------





8.5 or pursuant to applicable laws. All matters concerning (i) the determination
of the relative amount of allocations and distributions among the Unitholders
pursuant to Article II and Article III and (ii) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, shall be determined in good faith by the
Board, whose determination shall be final and conclusive as to all of the
Unitholders absent manifest clerical error.
8.2    Bank Accounts. The Company may establish accounts for the deposit of
Company funds, in such types and at such institutions, as shall be determined
from time to time by the Board.
8.3    Fiscal Year. The Fiscal Year of the Company shall be the twelve
(12)-month period ending on December 31 of each calendar year, or such other
annual accounting period as may be established by the Board.
8.4    Tax Elections.
(a)    The taxable year of the Company (the “Taxable Year”) shall be the same as
the Company’s Fiscal Year, unless the Board shall determine otherwise and is in
compliance with applicable laws. The Board shall determine whether to make or
revoke any available election pursuant to the Code. Each Member will upon
request supply any information reasonably necessary to give proper effect to any
such election.
(b)    Notwithstanding anything to the contrary in Section 8.4(a), it is the
intent of the Members that the Company shall be operated in a manner consistent
with its treatment as a “partnership” for federal (and applicable state and
local) income tax purposes. In accordance therewith, (i) the Board shall not
file any election with any taxing authority to have the Company treated
otherwise without first obtaining the written consent of the BR Member, and (ii)
each Member hereby represents, covenants, and warrants that it shall not
maintain a position inconsistent with such treatment.
8.5    Reports. To the extent practicable, the Company shall provide to each
Member, within seventy-five (75) days after the end of each Taxable Year, the
Form K‑1 for such Member for such Taxable Year, and such other information as
may be necessary for the preparation of each such Member’s United States federal
and state income tax returns.
8.6    Tax Matters Partner and Partnership Representative.
(a)    The TPC Member shall be (i) the “tax matters partner” (the “Tax Matters
Partner”) within the meaning of Code Section 6231(a)(7) and any similar state,
local or foreign tax law provision and (ii) to the extent applicable, the
“partnership representative” (the “Partnership Representative”) of the Company
pursuant to Code Section 6223(a) (as amended by the Bipartisan Budget Act of
2015) and any similar state, local or foreign tax law provision. The Tax Matters
Partner and Partnership Representative shall be authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and other expenses reasonably incurred in connection
therewith. Each Unitholder agrees to cooperate with the Company and to do or
refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings. The Partnership Representative shall
be authorized to make any available election, to the extent eligible, under Code
Sections 6221 through 6241 and take any action it deems necessary or appropriate
to comply with the requirements of the Code and the conduct of the Company under
Code Sections 6221 through 6241. Promptly following the written request of the
Tax Matters Partner and/or Partnership Representative,






37

--------------------------------------------------------------------------------





the Company shall, to the fullest extent permitted by law, reimburse and
indemnify the Tax Matters Partner and Partnership Representative for all
reasonable expenses, including reasonable legal and accounting fees, claims,
liabilities, losses and damages incurred as the Tax Matters Partner and/or
Partnership Representative. Any taxes payable by the Company under Code Sections
6221 through 6241 (as amended by the Bipartisan Budget Act of 2015) shall be
attributed to the Unitholders as reasonably determined by the Partnership
Representative, taking into account (to the extent practicable) the amount of
tax each Unitholder (or such Unitholder’s predecessor in interest) would have
been required to pay with respect to the income (or other items) to which the
taxes relate if such income (or other items) had been properly allocated among
the Unitholders (or their predecessors in interest) and such Unitholder (or such
Unitholder’s predecessor in interest) had been subject to tax on such
Unitholder’s (or predecessor in interest’s) share of such income (or other
items), and such Unitholder shall indemnify the Company for the amount of such
taxes so attributed to such Unitholder; provided that, upon a Unitholder’s
written request and at such Unitholder’s sole expense, the Partnership
Representative shall provide the Unitholder with a reasonably detailed
explanation and copy of the method used to apportion the economic burden of any
applicable tax liability. A Unitholder’s obligations to comply with the
requirements of this Section 8.6 shall survive such Unitholder’s ceasing to be a
Unitholder of the Company and/or the termination, dissolution, liquidation and
winding up of the Company, and, for purposes of this Section 8.6, the Company
shall be treated as continuing in existence.
(b)    If the Company becomes subject to any tax audit or similar proceeding,
the Tax Matters Partner and Partnership Representative shall (i) apportion the
economic burden of any Tax liability resulting from such proceeding among the
Unitholders in a manner that reasonably takes into account (x) the relative
interests of the Unitholders in the Company and the Company’s assets during the
“reviewed year” (within the meaning of Code Section 6225(d)) giving rise to such
Tax liability, (y) the amount (if any) of the tax items giving rise to the Tax
liability that the Internal Revenue Service (or other applicable authority)
determined were allocable to each Unitholder, and (z) any increases or
reductions in the aggregate amount of the Tax liability reasonably attributable
to any action, inaction, tax status, or tax characteristic of a specific
Unitholder. At a Unitholder’s request and expense, the Tax Matters Partner and
Partnership Representative shall provide the Unitholder with a reasonably
detailed explanation and copy of the method used to apportion the economic
burden of any applicable Tax liability.
ARTICLE IX
TRANSFER OF UNITS
9.1    Transfer In General. The sale, transfer, assignment, pledge or other
disposition of any interest in any Unit or Unit Equivalent (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law), directly or indirectly (including by way of a transfer of direct or
indirect beneficial ownership of the holder of such Units or Unit Equivalents),
is referred to herein as a “Transfer” and to take such action is referred to
herein as to “Transfer.”
9.2    Assignee’s Rights.
(a)    A Transfer of a Unit shall be effective as of the date of assignment;
provided that such Transfer is in compliance with the terms of this Agreement.
Any such Transfer shall be shown on the books and records of the Company. Any
Transfer of a Unit that does not comply with the terms and conditions of this
Agreement shall be void ab initio, and the Company shall not be required to
recognized any such Transfer. If a Transfer is permitted under this Agreement,
Profits, Losses and other Company items shall be allocated between the relevant
transferor and the assignee (the “Assignee”) according to Code Section 706 using
whichever of the “proration” method and “interim closing of the books” method
that the Board may direct relative to such Transfer, and Distributions made
before the effective date and






38

--------------------------------------------------------------------------------





time of such Transfer shall be paid to the transferor, and Distributions made
after such date and time shall be paid to the Assignee.
(b)    Unless and until an Assignee becomes a Member pursuant to Section 9.4(c),
the Assignee shall not be entitled to any of the rights granted to a Member
under this Agreement or under applicable law, other than the rights granted
specifically to Assignees pursuant to this Agreement and to have the other
rights granted to Assignees pursuant to the Delaware Act; provided that without
relieving the transferring Member from any such limitations or obligations, such
Assignee shall be bound by any limitations and obligations of a Member contained
in this Agreement by which a Member or other Member would be bound on account of
the ownership of Units by the Assignee (including the obligation, if any, to
make Capital Contributions on account of such Units).
9.3    Assignor’s Rights and Obligations. Any Member who shall Transfer Units or
Unit Equivalents shall cease to be a Member with respect to such Units or Unit
Equivalents and shall no longer have any rights or privileges of a Member with
respect to such Units or Unit Equivalents, except that unless and until the
Assignee is admitted as a Substitute Member in accordance with the provisions of
Section 9.4(c) (the “Admission Date”), (a) such assigning Member shall retain
all of the duties, liabilities and obligations of a Member with respect to such
Units or Unit Equivalents, including the obligation (together with its Assignee
pursuant to Section 9.2(b)) to make and return Capital Contributions on account
of such Units or other interest pursuant to the terms of this Agreement and
(b) the Board may, in its sole discretion, reinstate all or any portion of the
rights and privileges of such Member with respect to such Units or Unit
Equivalents for any period of time prior to the Admission Date. Nothing
contained in this Agreement shall relieve any Member who Transfers any Units or
Unit Equivalents from any liability of such Member to the Company or the other
Members with respect to such Units or Unit Equivalents that may exist on or
before the Admission Date or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person or for any breaches of any representations, warranties or covenants
by such Member (in its capacity as such) contained in this Agreement or in the
other agreements with the Company, including, without limitation, the
restrictions set forth in Section 5.4.
9.4    General Restrictions on Transfer; Permitted Transfers.
(a)    Subject to Section 9.4(b), without the prior written consent of the TPC
Member and the BR Member, no holder of Units or Unit Equivalents shall Transfer
Units or Unit Equivalents, directly or indirectly (including by way of a
transfer of direct or indirect beneficial ownership of such holder and each such
holder shall ensure no direct or indirect beneficial owner of such holder
effects such a Transfer), other than (i) as required or expressly permitted
under this Agreement in connection with an Approved Sale, or (ii) pursuant to
the provisions of this Article IX. No Transfer of Units shall be effective until
such time as all requirements of this Article IX in respect thereof have been
satisfied and, if consents, approvals or waivers are required by the Board, all
of same shall have been confirmed in writing by the Board. Any Transfer or
purported Transfer of Units or Unit Equivalents not made in accordance with this
Agreement (a “Void Transfer”) shall be null and void and of no force or effect
whatsoever. Any amounts otherwise distributable under this Agreement in respect
of a Unit that has been the subject of a Void Transfer may be withheld by the
Company, in the discretion of the Board, until the Void Transfer has been
rescinded or approved by the Board, whereupon the amount withheld (after
reduction for any costs incurred or damages suffered by the Company attributable
to such Void Transfer) shall be distributed, without interest, to either the
assignor of the Units (if such Void Transfer is rescinded) or the purported
assignee of the Units (if such Void Transfer is ultimately approved by the
Board). Commencing on the date a Void Transfer occurs and continuing until the
date on which the Void Transfer has been rescinded, (A) neither the assignor nor
the purported assignee of the Units shall






39

--------------------------------------------------------------------------------





be entitled to vote upon any matter on which it may otherwise cast a vote under
this Agreement, and (B) the Units or Unit Equivalents subject to the Void
Transfer shall represent an Economic Interest only.
(b)    Section 9.4(a) shall not apply to any Transfer of Units or Unit
Equivalents by any Member (i) to the Company pursuant to an agreement under
which the Company has the right to repurchase or the obligation to repurchase
such Units or Unit Equivalents upon the occurrence of certain events, (ii) to
the Company pursuant to any pledge agreement or other arrangement between such
Member and the Company or any of its Subsidiaries whereby such Member agrees to
pledge his, her or its Units or Unit Equivalents to the Company or any of its
Subsidiaries (or if the terms thereof are otherwise approved by the Board),
(iii) in the case of a Member who is an individual, pursuant to applicable laws
of descent and distribution, (iv) in the case of the BR Member to a BR
Equityholder, (v) to a Member’s Family Members, (vi) to trusts for the benefit
of such Member and for bona fide estate planning purposes and (vii) to any
Affiliate of the TPC Member (although, in such cases under clauses (iii), (iv),
(v), (vi) and (vii), the restrictions contained in this Section 9.4(b) shall
continue to apply to such Units and Unit Equivalents after any such Transfer and
the transferee of such Units or Unit Equivalents shall have agreed in writing to
be bound by the provisions of this Agreement which affect the Units or Unit
Equivalents so transferred by executing a joinder in substantially the form
attached to this Agreement as Exhibit B; provided, however, that no BR
Equityholder or trust for the benefit of the BR Member or any BR Equityholder
shall be required to sign a joinder that contains a non-compete agreement). Each
transferee permitted under clauses (iii), (iv), (v), (vi) and (vii) of this
Section 9.4(b) to which any Unit or Unit Equivalent is transferred is referred
to in this Agreement as a “Permitted Transferee”. Notwithstanding anything in
this Agreement to the contrary and without limitation to the generality of the
restrictions in Section 9.4(a), no Member will, except with the prior written
consent of the TPC Member and the BR Member, effect any Transfer of any of his,
her or its Units pursuant to this Section 9.4(b) (x) to any Permitted Transferee
if such Permitted Transferee has not agreed to be bound by the terms of this
Agreement to the same extent and in the same manner as the transferring Member
was, immediately prior to the Transfer, bound by the terms of this Agreement,
(y) if the Board is not reasonably satisfied that such Transfer would not
violate, and would not require registration under, any applicable state or
federal securities law (provided that any Transfer from the BR Member to a BR
Equityholder shall not require any such Board determination) or (z) during the
period from delivery of an Offer Notice through the consummation of the
corresponding Transfer or expiration of the period during which the Transfer may
occur in accordance with such Offer Notice or during the pendency of an Approved
Sale or Forced Sale (provided that any Transfer from the BR Member to a BR
Equityholder shall not be so restricted).
(c)    In connection with the Transfer of a Unit or Unit Equivalent permitted
under the terms of this Agreement, the Permitted Transferee shall not become a
Member (a “Substitute Member”) until the effective date of such Transfer.
Further, a Substitute Member may be admitted to the Company as a Member only
after furnishing to the Company (i) a letter of acceptance, in form and
substance satisfactory to the Board, of all of the terms and conditions of this
Agreement including, without limitation, the joinder agreement in the form of
Exhibit B attached hereto (provided, however, that no BR Equityholder or trust
for the benefit of the BR Member or any BR Equityholder shall be required to
sign a joinder that contains a non-compete agreement), and (ii) such other
documents or instruments as may be necessary or appropriate (as determined by
the Board) in connection with such Person’s admission as a Member. Such
admission shall become effective on the date on which the Board determines in
its sole discretion that such conditions have been satisfied, and such admission
shall be shown on the books and records of the Company.






40

--------------------------------------------------------------------------------





9.5    Participation Rights.
(a)    Other than in connection with a Public Sale, Approved Sale, or Forced
Sale, at least fifteen (15) Business Days prior to any Transfer by any Member
(that is consented to pursuant to Section 9.4) of any of the Units then held by
such Member (a “Transferring Member”) to a Person who is not an Affiliate of
such Member (a “Member Transfer”), the Transferring Member will deliver a
written notice (the “Offer Notice”) to each other Member (with each Member who
elects to participate in such Member Transfer being referred to herein as a
“Participating Member”) specifying in reasonable detail the identity of the
prospective transferee(s), the number and class or classes of Units to be
transferred by the Transferring Member, the purchase price thereof and the other
material terms and conditions of the offer, and any Participating Member which
holds the same class of Units may participate in such Member Transfer (subject
to the provisions of Section 9.5(b) below with respect to the allocation of the
sale proceeds among the classes of Units within such class of Units which may be
sold in the proposed Member Transfer) at a price per Unit equal to the price per
Unit to be received by the Transferring Member and on the same terms applicable
to the Transferring Member, by giving written notice of such election to the
Transferring Member within thirty (30) days after delivery of the Offer Notice.
(b)    Each Participating Member electing to participate in a proposed Member
Transfer shall be entitled to sell the same proportionate amount of the Units
owned by such Member (of the class of Units being sold) as is equal to the
proportionate amount of the Units owned by the Transferring Member (of the class
of Units being sold) that the Transferring Member intends to sell in the
proposed Member Transfer. Notwithstanding the foregoing, (i) in the event that
the Transferring Member intends to Transfer Units of more than one class of
Units, the Participating Members shall be required to sell in the contemplated
Member Transfer a pro rata portion of Units of all such classes of Units (to the
extent such Participating Members own any Units of such other classes), which
portion shall be determined in the manner set forth immediately above and (ii)
with respect to any Participating Member which elects to transfer any Units of a
different class within such class of Units than the class of Units within such
class of Units proposed to be transferred by the Transferring Member, the price
per Unit to be received by such Participating Member in such Member Transfer
shall be determined as if the Company had been sold for the valuation implied by
such Member Transfer (by extrapolating such valuation to a sale of all of the
Units, assuming only the Units of the classes of Units within such class of
Units which are proposed to be sold by the Transferring Member and the
Participating Members electing to participate in such Member Transfer were
outstanding at the time of such assumed sale) and the proceeds of such sale had
been distributed by the Company in complete liquidation pursuant to the rights
and preferences set forth in this Agreement.
(c)    As a condition precedent to participating in a transaction as set forth
in this Section 9.5, each Participating Member shall: (i) be severally obligated
to join (on a pro rata basis based on Units sold) in any indemnification
obligations (including escrows, hold back or other similar arrangements to
support such indemnity obligations), releases or other obligations to which the
Transferring Member and its Affiliates agree in connection with such sale (other
than (A) any such obligations that relate specifically to the Transferring
Member and its Affiliates, such as indemnification with respect to
representations and warranties given by the Transferring Member and its
Affiliates regarding title to and ownership of securities, as to which
obligations the Transferring Member and its Affiliates shall be solely liable
with respect to such representations and warranties given by the Transferring
Member and its Affiliates, and (B) any such obligations that relate specifically
to a particular Participating Member, such as indemnification with respect to
representations and warranties given by such Participating Member regarding
title to and ownership of securities, as to which obligations such Participating
Member shall be solely liable with respect to such representations and
warranties given






41

--------------------------------------------------------------------------------





by such Participating Member); and (ii) promptly take all reasonably necessary
actions requested by the Transferring Member in connection with, and in order to
expeditiously consummate, such Member Transfer and any related transactions,
including executing, acknowledging and delivering transfer agreements, sale
agreements, confidentiality provisions, escrow agreements, consents, assignments
or waivers which in each case are no more burdensome than those executed by the
Transferring Member.
(d)    In connection with any Member Transfer, the Company, the Board, each
Subsidiary of the Company and each Unitholder shall take all necessary or
desirable actions in connection with the consummation of such Member Transfer
and any related transactions (including any auction or competitive bid process
in connection with or preceding such Transfer) as requested by the Transferring
Member, including: (i) retaining investment bankers and other advisors selected
by the Transferring Member; (ii) participating in management meetings and
preparing pitchbooks and confidential information memorandums; (iii) furnishing
information and copies of documents; (iv) filing applications, reports, returns,
filings and other documents or instruments with governmental authorities; (v)
providing assistance with legal, accounting, tax, financial, benefits and other
forms of due diligence; and (vi) otherwise fully and willingly cooperating with
the Transferring Member (who shall control all decisions in connection with such
Member Transfer (including the hiring or terminating of any investment bank or
other professional advisor(s))), the prospective buyer(s), any investment
bankers, consultants or other professional advisors who have been retained in
connection with such Member Transfer and their respective representatives.
(e)    The Transferring Member shall use reasonable efforts to obtain the
agreement of the prospective transferee(s) to the participation of the electing
Participating Members in any contemplated Member Transfer and to the inclusion
of the Units held by such Participating Members in the contemplated Member
Transfer and entitled to be sold in such Member Transfer pursuant to Section
9.5(b) above, and the Transferring Member shall not Transfer any of its Units to
any prospective transferee(s) unless (i) such prospective transferee(s) agree to
allow the participation of all electing Participating Members and to the
inclusion of the Units held by such Participating Members that are entitled to
be sold in such Member Transfer pursuant to Section 9.5(b) above, or (ii) the
Transferring Member purchases or causes the Company to purchase from each
electing Participating Member the same number of securities (at the same price
and on the same economic terms) that such Participating Member would have been
entitled to sell had the prospective transferee(s) so agreed.
9.6    Approved Sale.
(a)    In the event that the Board and the Members approve a Sale of the Company
in accordance with Section 5.6 and the Sale Conditions are met (each, an
“Approved Sale”), then the Company may, within five (5) Business Days of such
approval, give notice to all of the Members of the invocation of this Section
9.6, which such notice shall set forth, to the extent then determined, the
consideration to be paid with respect to each class of Units, the form thereof
and the proposed timing of the Sale of the Company. The Company and each
Unitholder hereby agree, in the event of any Approved Sale, each Unitholder: (i)
shall vote for (if such Unitholder is entitled to vote thereon), consent to (to
the extent required or requested) and raise no objections against such Approved
Sale; (ii) to the extent permitted by applicable law, shall waive any dissenters
or appraisal rights (if any) with respect to such Approved Sale; and (iii) shall
not make any claim with respect to or take any action which is reasonably likely
to hinder or cause an adverse effect on such Approved Sale, and the Company and
each Unitholder shall consummate such Approved Sale on the terms and conditions
so approved. In connection with any Approved Sale, the Company, the Board, each
Subsidiary of the Company and each Unitholder shall take all necessary or
desirable actions in connection with the consummation of the Approved Sale and
any related transactions (including any auction or competitive bid process in






42

--------------------------------------------------------------------------------





connection with or preceding such Transfer) as requested by the Board,
including: (A) causing the Company and/or its Subsidiaries to retain investment
bankers and other advisors selected by the Board; (B) participating in
management meetings and preparing pitchbooks and confidential information
memorandums; (C) furnishing information and copies of documents; (D) filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; (E) providing assistance with legal, accounting, tax,
financial, benefits and other forms of due diligence; and/or (F) otherwise fully
and willingly cooperating with the Company, the prospective buyer(s), any
investment bankers, consultants or other professional advisors who have been
retained in connection with such Approved Sale and their respective
representatives. If any Unitholder receives securities in lieu of cash
consideration in such Approved Sale (i.e. a rollover transaction), the Fair
Market Value of such rollover securities will be determined by the Board, which
determination shall include the approval of one (1) of the BR Representatives
for so long as the Retained Equity equals or exceeds the Minimum Threshold (it
being understood that in order to, among other things, facilitate a “rollover”
of equity in connection with an Approved Sale, certain Unitholders may be
required to receive securities in lieu of cash consideration or certain
Unitholders may receive cash consideration in an amount equal to the value of
the securities received by certain other Unitholders and such determinations may
be made by the Board on a Unitholder by Unitholder basis, which determinations
shall include the approval of one (1) of the BR Representatives for so long as
the Retained Equity equals or exceeds the Minimum Threshold).
(b)    In any Approved Sale, each Unitholder shall: (i) be severally obligated
to join (on a pro rata basis based on Units sold) in any indemnification
obligations (including escrows, hold back or other similar arrangements to
support such indemnity obligations) or other obligations to which the Company
agrees in connection with such Approved Sale such that proceeds will be
distributed as if they had been distributed after giving effect to such
adjustments, indemnification and other obligations (other than any such
obligations that relate specifically to a particular Unitholder, such as
indemnification with respect to representations and warranties given by such
Unitholder regarding such Unitholder’s title to and ownership of Units as to
which obligations such Unitholder shall be solely liable) (provided that such
Unitholder’s liability thereunder with respect to breaches of representations
and warranties (other than for fraud and representations that relate
specifically to such Unitholder) is expressly limited to the aggregate amount of
consideration received by such Unitholder in connection with or pursuant to such
Approved Sale); and (ii) promptly take all necessary or reasonably desirable
actions requested by the Company in connection with, and in order to
expeditiously consummate, such Approved Sale and any related transactions,
including executing, acknowledging and delivering transfer agreements, sale
agreements, confidentiality provisions, escrow agreements, consents,
assignments, releases in their capacity as Unitholders (including general
releases in their capacity as Unitholders, whether relating to the Company
and/or its Affiliates or otherwise) or waivers which in each case are no more
burdensome than those executed by the TPC Member. Each Unitholder hereby
irrevocably grants to, and appoints, the Company or its designee, such
Unitholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Unitholder, to vote the Units held by
such Unitholder, or to grant a consent or approval in respect of such Units, in
connection with any meeting of the Members or any action by written consent in
lieu of a meeting of the Members with respect to an Approved Sale. Each
Unitholder hereby affirms that the irrevocable proxy set forth in this Section
9.6(b) is given to secure the performance of the duties of such Unitholder under
this Agreement. Each Unitholder hereby further affirms that the irrevocable
proxy set forth in this Section 9.6(b) is coupled with an interest and
irrevocable.
(c)    If the Company enters into a negotiation for an Approved Sale or an
Approved Sale transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the United States Securities and Exchange Commission may
be available with respect to such negotiation or transaction






43

--------------------------------------------------------------------------------





(including a merger, consolidation or other reorganization), the Unitholders
will, at the Company’s request, appoint a purchaser representative (as such term
is defined in Rule 501) reasonably acceptable to the Company.
(d)    In the event of a sale or exchange by the Unitholders of all or
substantially all of the Units held by the Unitholders (whether by sale, merger,
recapitalization, reorganization, consolidation, combination or otherwise), each
Unitholder shall receive in exchange for the Units held by such Unitholder the
same Fair Market Value of the aggregate consideration from such sale or exchange
that such Unitholder would have received if such aggregate consideration had
been distributed by the Company in complete liquidation pursuant to the rights
and preferences set forth in (but subject to the terms and conditions contained
in) Section 3.1(a) as in effect immediately prior to such sale or exchange.
Subject to the limitations in this Section 9.6, each Unitholder shall take all
necessary or reasonably desirable actions in connection with the distribution of
the aggregate consideration from such sale or exchange as reasonably requested
by the Company.
(e)    Each of the Company and/or the TPC Member may exercise its rights under
this Section 9.6 only if the following conditions (the “Sale Conditions”) are
met:
(i)    each Member will receive the same form of consideration and the same
portion of the aggregate consideration that such Member would have received if
such aggregate consideration had been paid directly to the Company and then
distributed by the Company in complete liquidation pursuant to the rights and
preferences set forth in (but subject to the terms and conditions contained in)
Section 3.1(a) as in effect immediately prior to such sale or exchange;
(ii)    if any Member is given an option as to the form and amount of
consideration to be received, each other Member shall be given the same option
with respect its Units;
(iii)    the Board will make commercially reasonable efforts to structure any
Sale of the Company in a manner that will be tax efficient for the Members; and
(iv)    no Member shall be required to sign any non-compete or non-solicitation
agreement in connection with such Sale of the Company; provided that if a Member
is an employee of the Company and an Officer, such Member may be required to
sign a non-compete or non-solicitation agreement in connection with such Sale of
the Company so long as such agreement is not for a period longer than two (2)
years and does not differ in any material respect from what is signed and
delivered by other Members or other Officers.
(f)    The Company shall pay all transaction costs and expenses incurred by the
Company in connection with any Sale of the Company to the extent not paid by the
acquiring party. Each Member shall pay for all transaction costs and expenses
incurred by such Member on an individual basis.
9.7    Call Option.
(a)    Call Rights. Notwithstanding any other provisions of this Agreement,
beginning on August 6, 2018, the TPC Member shall have a continuing and
perpetual option and right, but not the obligation, subject in all cases to the
terms of this Section 9.7, to deliver an irrevocable written notice of election
to the BR Member and the BR Equityholders (to the extent such BR Equityholder
owns directly any portion of the Retained Equity) and/or their respective
Permitted Transferees (such notice, a “Call Notice” and the transaction
resulting from any Call Notice, a “Call Option”) to initiate the






44

--------------------------------------------------------------------------------





purchase by (at the TPC Member’s sole election) the TPC Member, the Company or
any of their respective Affiliates (the “Call Purchaser”) from the BR Member and
the BR Equityholders (to the extent such BR Equityholder own directly any
portion of the Retained Equity) and/or their respective Permitted Transferees
(collectively, the “Call Sellers”) all, but not less than all, of the Units
owned by the Call Sellers (the “Call Units”) for an amount equal to the Put and
Call Price; provided that the Call Purchaser may exercise the Call Option once
(and only once) to purchase less than all of the Units owned by the Call Sellers
so long as such exercise is for ten percent (10%) of the Units that are issued
and outstanding as of such date (for the avoidance of doubt, the Call Purchaser
may thereafter exercise the Call Option for all, but not less than all, the
remaining Units owned by the Call Sellers). The Put and Call Price may be paid,
at the election of the Call Purchaser, in the form of readily available funds or
shares of Issuer Common Stock or a combination of both. Under no circumstances
shall the aggregate amount of the Put and Call Price for the Call Units exceed
$98,000,000 with respect to any Call Notice delivered prior to February 6, 2021.
The Call Notice shall (i) specify the identity of the Call Purchaser, (ii)
include a calculation of the EBITDA attributable to the Put and Call Price,
(iii) include a calculation of the Put and Call Price to be paid by the Call
Purchaser to the Call Sellers for the Call Units and (iv) specify what portion
of the Put and Call Price will be paid in cash and what portion of the Put and
Call Price will be paid in shares of Issuer Common Stock subject to the closing
of the Call Option within thirty (30) days of the delivery of the Call Notice.
Following the delivery of the Call Notice, the TPC Member shall provide and
cause the Company to provide to the BR Member (on behalf of the Call Sellers)
with reasonable access, during normal business hours and upon reasonable advance
notice, to the personnel, properties, books and records of the Company to the
extent reasonably necessary for the BR Member to review the calculations set
forth in the Call Notice.
(b)    Call Objection Notice. For the fifteen (15) Business Day period following
the delivery of a Call Notice, the BR Member, on behalf of itself and the Call
Sellers, may deliver to the TPC Member a written notice (each such notice, a
“Call Objection Notice”), which Call Objection Notice shall specify whether the
BR Member disagrees with calculation of the Put and Call Price set forth in the
Call Notice. If the BR Member does not deliver a Call Objection Notice within
such fifteen (15) Business Day period, then the Put and Call Price reflected in
the Call Notice shall become final and binding upon all parties. If the BR
Member delivers a Call Objection Notice within such fifteen (15) Business Day
period, then the TPC Member and the BR Member shall negotiate in good faith for
fifteen (15) days (which period may be extended by written agreement of the BR
Member and the TPC Member) following the TPC Member’s receipt of such Call
Objection Notice to resolve such objections. Any such objections that the TPC
Member and the BR Member are unable to resolve during such fifteen (15) day
period are referred to as a “Call Dispute.” After such fifteen (15) day period,
any matter set forth in the Call Notice that is not a Call Dispute shall become
final and binding upon all parties. If the TPC Member and the BR Member are
unable to resolve all objections during such fifteen (15) day period, then any
Call Disputes, and only such Call Disputes, shall be resolved by Grant Thornton
LLP or, if Grant Thornton LLP is not available for such assignment, another
nationally recognized accounting firm upon which the TPC Member and the BR
Member shall reasonably agree (the “Accounting Firm”). The Accounting Firm shall
be instructed to resolve any Call Dispute in accordance with the terms of this
Agreement within thirty (30) days after its appointment. In resolving any
disputed item, the Accounting Firm may not assign a value to any item greater
than the maximum value for such item claimed by either party or less than the
minimum value for such item claimed by either party. None of the TPC Member, the
Call Sellers or the Company shall have or conduct any communication, either
written or oral, with the Accounting Firm without the other parties either being
present or receiving a concurrent copy of any such written communication. The
TPC Member, the Call Sellers, the Company and their respective employees and/or
agents (subject to entry into customary access agreements) shall reasonably
cooperate with the Accounting Firm during its engagement and respond on a timely
basis to






45

--------------------------------------------------------------------------------





all requests for information or access to documents or personnel made by the
Accounting Firm, all with the intent to fairly and in good faith resolve the
Call Dispute as promptly as reasonably practicable. The resolution of each such
Call Dispute by the Accounting Firm (i) shall be set forth in writing, (ii)
shall be within the range of disputes between the TPC Member and the BR Member,
(iii) shall constitute an arbitral award and (iv) shall be conclusive and
binding upon all parties upon which a judgment may be rendered by a court having
proper jurisdiction thereover. Upon delivery of such resolution, the calculation
of the Put and Call Price, as modified in accordance with such resolution, shall
become final and binding upon all parties. The costs and expenses of the
Accounting Firm shall be borne one-half by the BR Member and one-half by the TPC
Member.
(c)    Closing of the Call Option. The closing of the purchase of Units pursuant
to the Call Option shall take place as soon as practicable after the delivery of
the Call Notice but in any event within ninety (90) days after the delivery of
the Call Notice (which period may be extended by written agreement of the BR
Member and the TPC Member). The Call Purchaser shall pay (or cause to be paid)
the Put and Call Price to each Call Seller with respect to the Call Units to be
purchased from each such Call Seller pursuant to the Call Option, at the TPC
Member’s sole election, by (1) delivery of a cashier’s or certified check or
wire transfer of funds to an account specified by such Call Seller, (2) in
shares of Issuer Common Stock (via book entry issuance) representing value equal
to the stock component of the Put and Call Price based upon the Trading Price of
the Issuer Common Stock determined as of the date immediately preceding the date
of the delivery of the Call Option (rounded down to the nearest whole share),
provided that the closing of the Call Option occurs within thirty (30) days
following the delivery of the Call Notice or (3) a combination of (1) and (2)
above having value equal to the Put and Call Price payable to such Call Seller
with respect to the Call Units so purchased by the Call Purchaser. In the event
that the closing of the Call Option occurs more than thirty (30) days following
the delivery of the Call Notice, the TPC Member, on behalf of the Call
Purchaser, may elect to re-allocate the cash and stock component of the Put and
Call Price by providing the BR Member with written notice not less than fifteen
(15) days prior to the closing date of the Call Option (the “Call Reallocation
Notice”) specifying what portion of the Put and Call Price will be paid in cash
and what portion of the Put and Call Price will be paid in shares of Issuer
Common Stock. In the event that the closing of the Call Option occurs more than
thirty (30) days following the delivery of the Call Notice, the shares of Issuer
Common Stock issuable to the Call Sellers will be based upon the Trading Price
of the Issuer Common Stock determined as of the date that the Call Purchaser
delivers the Call Reallocation Notice (rounded down to the nearest whole share).
The Call Purchaser shall be entitled to (i) receive from the Call Sellers
representations and warranties regarding (w) good title to such securities, free
and clear of any liens or encumbrances, (x) the transferor’s authorization
and/or capacity to sell such securities, (y) enforceability and binding effect
of the agreement containing such representations and warranties, without
violation of any material agreement or material contract to which such
transferor is party, (z) to the extent a portion of the Put and Call Price is to
be paid in shares of Issuer’s Common Stock, representations and warranties
substantially similar to the representations and warranties contained in Section
5.25 of the Acquisition Agreement and (ii) receive an assignment of such Units,
duly executed by the holder or holders of such Units and otherwise in form and
substance reasonably satisfactory to the Company. With respect to the shares of
Issuer Common Stock issuable to the Call Sellers as a component of all or a
portion of the Put and Call Price, the Call Seller shall be entitled to receive
from the Call Purchaser (and the Issuer, as applicable) representations and
warranties regarding (w) good title to such securities, free and clear of any
liens or encumbrances, (x) the Issuer’s authorization and/or capacity to issue
such securities, (y) enforceability and binding effect of the agreement
containing such representations and warranties, without violation of any
material agreement or material contract to which Issuer is party and (z)
representations and warranties substantially similar to the representations and
warranties contained in Section 6.10 of the Acquisition Agreement.
Notwithstanding anything to the contrary contained in this






46

--------------------------------------------------------------------------------





Section 9.7, in the event that the TPC Member and Issuer elect to seek the
approval of Issuer’s stockholders that might be required as a result of the
component of the Put and Call Price that consists of Issuer Common Stock, the
Call Purchaser may elect to extend the closing date by a period of up to an
additional forty-five (45) days.
(d)    Call Option Limitations. Notwithstanding anything to the contrary
contained in this Agreement, if the number of shares of Issuer Common Stock
required to be paid to the Call Sellers in respect of the Call Option (including
all shares of Issuer Common Stock paid in connection with any prior exercise of
the Call Option pursuant to the proviso in the first sentence of Section
9.7(a)), together with the number of shares of Issuer Common Stock issued as
Exchange Shares (as defined in the Acquisition Agreement) would exceed 19.9% of
the number of shares of Issuer Common Stock outstanding as of immediately prior
to the issuance of the Exchange Shares and therefore require the approval of the
Issuer’s stockholders in compliance with the requirements of the listing rules
of the Nasdaq Stock Market, LLC (the “Issuer Stockholder Approval”), then the
applicable provisions of Section 9.9 shall apply.
(e)    Alternative Structure Option after Call Notice. If the TPC Member
delivers a Call Notice with respect to all of the Units owned by the Call
Sellers, and in connection with such notice, the TPC Member specifies that any
portion of the Put and Call Price is to be paid in shares of Issuer Common
Stock, at the request of any corporate BR Member (each such BR Member, a
“Corporate Unitholder”), the TPC Member and Issuer shall negotiate in good faith
to structure the acquisition of the Units owned by such Corporate Unitholder in
a transaction qualifying as a “reorganization” within the meaning of Code
Section 368(a), so that the Issuer Common Stock to be issued with respect to the
Units owned by such Corporate Unitholder may be received by the stockholders of
such Corporate Unitholder without current taxable gain recognition.
(f)    Additional Payment Amounts. At the closing of the purchase of Units
pursuant to the Call Option, in addition to the payment of the Put and Call
Price to each Call Seller by the Call Purchaser, the Company shall also make the
following payments in cash to each Call Seller with respect to the Call Units to
be purchased from each such Call Seller pursuant to the Call Option: (i) such
Call Unit’s pro rata share of the then existing Excess Available Cash at the
time of the closing of the purchase of Units pursuant to the Call Option; and
(ii) such Call Unit’s pro rata share of all reserves established by the Company
(in accordance with GAAP or otherwise) then existing at the time of the closing
of the purchase of Units pursuant to the Call Option to the extent the aggregate
amount of such reserves is equal to or less than twenty percent (20%) of the
Company’s EBITDA for the trailing twelve (12) months. In addition, if the
reserve amounts established by the Company (in accordance with GAAP or
otherwise) then existing at the time of the closing of the purchase of Units
pursuant to the Call Option are in excess of twenty percent (20%) of the
Company’s EBITDA for the trailing twelve (12) months (such excess reserve
amounts, the “Excess Reserves”), then to the extent the Board or the Company’s
auditors subsequently determine that the amount of any such Excess Reserve
exceeds the amount of the obligation, liability or other contingency of the
Company that was the basis for establishing the Excess Reserve (e.g., all or a
portion of such Excess Reserve is reversed), then the Company shall pay the Call
Sellers with respect to each Call Unit purchased pursuant to the Call Option
such Call Seller’s pro rata share of the amount by which the Excess Reserves
have been determined by the Board or the Company’s auditors to exceed such
obligations, liabilities or other contingencies. Such payment with respect to
Excess Reserve amounts shall be made within ten (10) calendar days of the date
on which the Board or the Company’s auditors makes such determination that the
Excess Reserve exceeded the Company’s obligations, liabilities or other
contingencies to which the Excess Reserve relates. Each Call Seller’s “pro rata
share” of the amounts set forth in this Section 9.7(f) shall be based on the
number of outstanding






47

--------------------------------------------------------------------------------





Common Units held by each Call Seller immediately prior to the closing of the
purchase of Units pursuant to the Call Option as a percentage of the total
outstanding Common Units at such time. This Section 9.7(f) shall survive any
Sale of the Company.
9.8    Put Option.
(a)    Put Rights. Notwithstanding any other provisions of this Agreement,
following February 6, 2021, the BR Member, on behalf of itself and the BR
Equityholders (to the extent such BR Equityholder own directly any portion of
the Retained Equity) and/or their respective Permitted Transferees
(collectively, the “Put Sellers”), shall have a continuing and perpetual option
and right subject in all cases to the terms of this Section 9.8, to deliver an
irrevocable written notice of election to the TPC Member (such notice, a “Put
Election” and the transaction resulting from any Put Election, a “Put Option”)
to initiate the purchase by (at the TPC Member’s sole election) the TPC Member,
the Company or any of their respective Affiliates (the “Put Purchaser”) from the
Put Sellers of all, but not less than all, of the Units owned by the Put Sellers
(the “Put Units”) for an amount equal to the Put and Call Price. Subject to
Section 9.9, the Put and Call Price may be paid, at the election of the Put
Purchaser, in the form of readily available funds or shares of Issuer Common
Stock or a combination of both. Within fifteen (15) days following the TPC
Member’s receipt of the Put Election, the TPC Member shall prepare and deliver
to the BR Member a written notice which shall (the “Put Notice”) (i) specify the
identity of the Put Purchaser, (ii) include a calculation of the EBITDA
attributable to the Put and Call Price, (iii) include a calculation of the Put
and Call Price to be paid to the Put Sellers for the Put Units and (iv) specify
what portion of the Put and Call Price will be paid in cash and what portion of
the Put and Call Price will be paid in shares of Issuer Common Stock subject to
the closing of the Put Option within thirty (30) days of the delivery of the Put
Notice. Following the delivery of the Put Notice, the TPC Member shall provide
and cause the Company to provide to the BR Member (on behalf of the Put Sellers)
with reasonable access, during normal business hours and upon reasonable advance
notice, to the personnel, properties, books and records of the Company to the
extent reasonably necessary for the BR Members review the calculations set forth
in the Put Notice.
(b)    Put Objection Notice. For the fifteen (15) Business Day period following
the delivery of a Put Notice, the BR Member, on behalf of itself and the Put
Sellers, may deliver to the TPC Member a written notice (each such notice, a
“Put Objection Notice”), which Put Objection Notice shall specify whether the BR
Member disagrees with calculation of the Put and Call Price set forth in the Put
Notice. If the BR Member does not deliver a Put Objection Notice within such
fifteen (15) Business Day period, then the Put and Call Price reflected in the
Put Notice shall become final and binding upon all parties. If the BR Member
delivers a Put Objection Notice within such fifteen (15) Business Day period,
then the TPC Member and the BR Member shall negotiate in good faith for fifteen
(15) days (which period may be extended by written agreement of the BR Member
and the TPC Member) following the TPC Member’s receipt of such Put Objection
Notice to resolve such objections. Any such objections that the TPC Member and
the BR Member are unable to resolve during such fifteen (15) day period are
referred to as a “Put Dispute.” After such fifteen (15) day period, any matter
set forth in the Put Notice that is not a Put Dispute shall become final and
binding upon all parties. If the TPC Member and the BR Member are unable to
resolve all objections during such fifteen (15) day period, then any Put
Disputes, and only such Put Disputes, shall be resolved by Accounting Firm. The
Accounting Firm shall be instructed to resolve any Put Dispute in accordance
with the terms of this Agreement within thirty (30) days after its appointment.
In resolving any disputed item, the Accounting Firm may not assign a value to
any item greater than the maximum value for such item claimed by either party or
less than the minimum value for such item claimed by either party. None of the
TPC Member, the Put Sellers or the Company shall have or conduct any
communication, either written or oral, with the Accounting






48

--------------------------------------------------------------------------------





Firm without the other parties either being present or receiving a concurrent
copy of any such written communication. The TPC Member, the Put Sellers, the
Company and their respective employees and/or agents (subject to entry into
customary access agreements) shall reasonably cooperate with the Accounting Firm
during its engagement and respond on a timely basis to all requests for
information or access to documents or personnel made by the Accounting Firm, all
with the intent to fairly and in good faith resolve the Put Dispute as promptly
as reasonably practicable. The resolution of each such Put Dispute by the
Accounting Firm (i) shall be set forth in writing, (ii) shall be within the
range of disputes between the TPC Member and the BR Member, (iii) shall
constitute an arbitral award and (iv) shall be conclusive and binding upon all
parties upon which a judgment may be rendered by a court having proper
jurisdiction thereover. Upon delivery of such resolution, the calculation of the
Put and Call Price, as modified in accordance with such resolution, shall become
final and binding upon all parties. The costs and expenses of the Accounting
Firm shall be borne one-half by the BR Member and one-half by the TPC Member.
The BR Member shall not be entitled to exercise the Put Option any time after
the TPC Member delivers a Call Notice for all of the Units owned by the Call
Sellers.
(c)    Closing of the Put Option. The closing of the purchase of Units pursuant
to the Put Option shall take place as soon as practicable after the delivery of
the Put Notice but in any event within ninety (90) days after the delivery of
the Put Notice (which period may be extended by written agreement of the BR
Member and the TPC Member). The Put Purchaser shall pay (or cause to be paid)
the Put and Call Price to each Put Seller with respect to the Put Units to be
purchased from each such Put Seller pursuant to the Put Option, at the TPC
Member’s sole election, by (1) delivery of a cashier’s or certified check or
wire transfer of funds to an account specified by such Put Seller, (2) in shares
of Issuer Common Stock (via book entry issuance) representing value equal to the
stock component of the Put and Call Price based upon the Trading Price of the
Issuer Common Stock determined as of the date immediately preceding delivery of
the Put Notice (rounded down to the nearest whole share), provided that the
closing of the Put Option occurs within thirty (30) days following the delivery
of the Put Notice or (3) a combination of (1) and (2) above having value equal
to the Put and Call Price payable to such Put Seller with respect to the Put
Units so purchased by the Put Purchaser. In the event that the closing of the
Put Option occurs more than thirty (30) days following the delivery of the Put
Notice, the TPC Member, on behalf of the Put Purchaser, may elect to re-allocate
the cash and stock component of the Put and Call Price by providing the BR
Member with written notice not less than fifteen (15) days prior to the closing
date of the Put Option (the “Put Reallocation Notice”) specifying what portion
of the Put and Call Price will be paid in cash and what portion of the Put and
Call Price will be paid in shares of Issuer Common Stock. The number of shares
of Issuer Common Stock issuable to the Put Sellers as a component of all or a
portion of the Put and Call Price shall be based upon the Trading Price of the
Issuer Common Stock determined as of the date immediately preceding the delivery
of the Put Notice (rounded down to the nearest whole share), provided the
closing of the Put Option occurs within thirty (30) days following the delivery
of the Put Notice. In the event that the closing of the Put Option occurs more
than thirty (30) days following the delivery of the Put Notice, the shares of
Issuer Common Stock issuable to the Put Sellers will be based upon the Trading
Price of the Issuer Common Stock determined as of the date that the Put
Purchaser delivers the Put Reallocation Notice (rounded down to the nearest
whole share). The Put Purchaser shall be entitled to (i) receive from the Put
Sellers representations and warranties regarding (w) good title to such
securities, free and clear of any liens or encumbrances, (x) the transferor’s
authorization and/or capacity to sell such securities, (y) enforceability and
binding effect of the agreement containing such representations and warranties,
without violation of any material agreement or material contract to which such
transferor is party, (z) to the extent a portion of the Put and Call Price is to
be paid in shares of Issuer’s Common Stock, representations and warranties
substantially similar to the representations and warranties contained in Section
5.25 of the Acquisition Agreement and (ii) receive an assignment of such Units,
duly executed by the holder or holders of such






49

--------------------------------------------------------------------------------





Units and otherwise in form and substance reasonably satisfactory to the
Company. With respect to the shares of Issuer Common Stock issuable to the Put
Sellers as a component of all or a portion of the Put and Call Price, the Put
Seller shall be entitled to receive from the Put Purchaser (and the Issuer, as
applicable) representations and warranties regarding (w) good title to such
securities, free and clear of any liens or encumbrances, (x) the Issuer’s
authorization and/or capacity to issue such securities, (y) enforceability and
binding effect of the agreement containing such representations and warranties,
without violation of any material agreement or material contract to which Issuer
is party and (z) representations and warranties substantially similar to the
representations and warranties contained in Section 6.10 of the Acquisition
Agreement
(d)    Alternative Structure Option after Put Notice. If the BR Member delivers
a Put Notice, and in connection with such notice, the TPC Member specifies that
any portion of the Put and Call Price is to be paid in shares of Issuer Common
Stock, at the request of any Corporate Unitholder the TPC Member and Issuer
shall negotiate in good faith to structure the acquisition of the Units owned by
such Corporate Unitholder in a transaction qualifying as a “reorganization”
within the meaning of Code Section 368(a), so that the Issuer Common Stock to be
issued with respect to the Units owned by such Corporate Unitholder may be
received by the stockholders of such Corporate Unitholder without current
taxable gain recognition.
(e)    Put Option Limitations. Notwithstanding anything to the contrary
contained in this Agreement, if the amount of shares of Issuer Common Stock
required to be paid to the Put Sellers in respect of the Put Option together
with any shares of Issuer Common Stock paid in connection with a prior exercise
of the Call Option pursuant to the proviso in the first sentence of Section
9.7(a) and the number of shares of Issuer Common Stock issued as Exchange Shares
would require the Issuer Stockholder Approval, then the applicable provisions of
Section 9.9 shall apply.
(f)    Issuer’s Change of Control. Notwithstanding anything to the contrary in
this Section 9.8, if at any time following the date hereof the Issuer
anticipates undergoing a Change of Control Transaction, the Issuer shall provide
the Put Sellers written notice of such Change of Control Transaction at least
fifteen (15) Business Days prior to the completion of such Change of Control
Transaction, and the Put Sellers shall have the option (but not the obligation)
to exercise their Put Option at any time either before such Change of Control
Transaction or within fifteen (15) Business Days after the completion of the
Change of Control Transaction. The closing of the purchase of Units pursuant to
this Section 9.8 shall occur either (i) at the closing of such Change of Control
Transaction, if the Put Option is exercised prior to the closing of the Change
of Control Transaction (with the time frames in Section 9.8 modified as
necessary to accommodate such timing), or (ii) within ten (10) Business Days
after the Put Option is exercised, if the Put Option is exercised after the
closing of the Change of Control Transaction (with the time frames in Section
9.8 modified as necessary to accommodate such timing). The Issuer shall ensure
that any purchaser or surviving entity following such Change of Control
Transaction assumes and complies in full with the Issuer’s and the Put
Purchasers’ obligations under this Section 9.8.
(g)    Additional Payment Amounts. The terms of Section 9.7(f) with respect to
the additional payments made in connection with the closing of the purchase of
Units pursuant to any Call Option shall apply equally to the closing of the
purchase of Units pursuant to any Put Option pursuant to this Section 9.8. This
Section 9.8(g) shall survive any Sale of the Company.






50

--------------------------------------------------------------------------------





9.9    Stockholder Approval; Forced Sale Rights.
(a)    Stockholder Approval. To the extent that the exercise of the Call Option
or the Put Option requires the Issuer Stockholder Approval, then the TPC Member
shall cause the Issuer to seek approval of the Issuer’s stockholders in
compliance with the requirements of the listing rules of the Nasdaq Stock
Market, LLC within ninety (90) days after the delivery of the Call Notice or the
Put Notice (which period may be extended by written agreement of the BR Member
and the TPC Member); provided, however that if the Call Notice or the Put Notice
is delivered within ninety (90) days of the date on which Issuer plans to hold
its annual meeting of stockholders, Issuer may elect to seek the Issuer
Stockholder Approval at such upcoming annual meeting of stockholders rather than
calling a special meeting of Issuer stockholders. If the Issuer Stockholder
Approval is not obtained during such period, the Company shall initiate a Sale
Process in accordance with Sections 9.9(b), (c) and (d) below.
(b)    Initiation of Sale Process. If the Issuer Stockholder Approval is not
obtained during the period set forth in Section 9.9(a), then the Company shall
initiate a process (the “Sale Process”), in accordance with this Section 9.9,
intended to result in a Sale of the Company. Such written notice shall include a
designation of one (1) individual (the “Holder Representative”) to act on behalf
of the BR Member and to exercise the authority granted to the Holder
Representative pursuant to Section 9.9(c) below. Each of the Members and the
Company agree to use his, her or its commercially reasonable efforts, in
consultation with the Financial Advisor (as defined below) and Deal Counsel (as
defined below), to facilitate a Sale of the Company. In furtherance of the
foregoing, upon receipt of the notice described above, the Company shall, and
shall cause its officers, employees, consultants, counsel and advisors to take
the actions set forth in Section 9.9(c) below.
(c)    Specific Obligations.
(i)    Advisors. The Company shall engage an investment bank (the “Financial
Advisor”) and a law firm (the “Deal Counsel”) reasonably satisfactory to the
Holder Representative (which may be the Company’s existing investment bank and
law firm) to assist with the Sale Process. The Financial Advisor and Deal
Counsel, as well as any other advisors engaged pursuant to this Section
9.9(c)(i), shall represent the Company, and only the Company, in the sale
process, and the costs, fees and expenses of such advisors shall be paid by the
Company pursuant to the terms of engagement letters that are approved by the
Holder Representative (such approval not to be unreasonably withheld,
conditioned or delayed). None of the Financial Advisor, Deal Counsel or any
other advisor selected in accordance with this Section 9.9(c)(i) shall be
terminated by the Company, and none of the engagement letters shall be amended
or modified, without the written consent of the Holder Representative.
(ii)    Cooperation with Sale Process. Without limiting the generality of the
provisions of Section 9.9(c)(i), the Company shall, and shall cause its
employees, officers, consultants, counsel, advisors and Affiliates to:
(A)Assist the Financial Advisor in creating a list of potential acquirers;
(B)Set up and maintain a virtual or actual data room (as elected by the Holder
Representative) containing due diligence materials customarily provided in
connection with transactions of the nature of a Sale of the Company, along with
any other due diligence materials requested by the Holder Representative or
reasonably requested by any potential acquirer;
(C)Execute customary non-disclosure agreements with potential acquirers;






51

--------------------------------------------------------------------------------





(D)Provide incentive compensation to members of the Company’s management, and in
an amount and form, all as determined by the Holder Representative to be
necessary or helpful to the successful consummation of the Sale of the Company;
(E)Prepare, or assist the Financial Advisor with the preparation of, any
marketing, financial or other materials deemed by the Holder Representative or
the Financial Advisor to be necessary or helpful in connection with a Sale of
the Company;
(F)Attend and participate in any meetings, conference calls, or presentations
regarding the Company and its business with potential acquirers;
(G)Execute a letter of intent or term sheet on terms reasonably acceptable to
the Holder Representative with one or more potential acquirers;
(H)Execute and perform the Company’s obligations contained in such definitive
agreements relating to a Sale of the Company as are negotiated by the Holder
Representative and the potential acquirer;
(I)Communicate regularly and promptly with each of the Financial Advisor and
Deal Counsel regarding the Sale Process;
(J)Not to take any action that might reasonably be expected to impede any Sale
of the Company;
(K)Operate the Business only in the ordinary course of business consistent with
past practice, and maintain all then-existing business relationships in good
standing; and
(L)Take any other actions that are reasonably necessary or related to a sale
process (including in the judgment of the Holder Representative, the Financial
Advisor or Deal Counsel) in order to facilitate a Sale of the Company.
(iii)    Notwithstanding anything to the contrary in this Section 9.9, no Member
shall be required to sign any non-compete or non-solicitation agreement in
connection with such Sale of the Company (including pursuant to a Sale Process);
provided that if a Member is an employee of the Company and an Officer, such
Officer may be required to sign a non-compete or non-solicitation agreement in
connection with such Sale of the Company so long as such agreement is not for a
period longer than two (2) years and does not differ in any material respect
from what is signed and delivered by other Members or other Officers.
(d)    Approval of the Terms and Conditions of a Proposed Sale of the Company.
(i)    The Company shall cause its management, together with the Financial
Advisor and Deal Counsel, to deliver regular updates to its Board regarding
material developments in the Sale Process and summarizing the status of the
negotiation of the terms and conditions of the Sale of the Company. The Company
shall, upon request of the Holder Representative, either call a meeting of its
Board or seek the written consent of the Board and the Members to approve of the
Sale of the Company and the entering into of the definitive agreements relating
thereto (a “Forced Sale”).
(ii)    In the event of a Forced Sale, all of the Members, including the TPC
Members, shall comply with the applicable terms and conditions of Section 9.6
above treating such






52

--------------------------------------------------------------------------------





Forced Sale as if it were an Approved Sale and all provisions of Section 9.6
above that relate to all Members other than the TPC Member shall be deemed to
also include the TPC Member.
9.10    Conversion to Corporate Form Upon a Public Offering
(a)    Approval. If the Board (including one (1) of the BR Representatives for
so long as the Retained Equity equals or exceeds the Minimum Threshold) and the
Members (in accordance with Section 5.6) approve a Public Offering with respect
to the Company or otherwise approve the conversion of the Company from a limited
liability company to a corporation (whether or not in connection with a Public
Offering), each Member and Unitholder (and each Person that retains voting
control of any Units Transferred in accordance with this Section 9.10) hereby
consents to such Public Offering and shall vote for (to the extent it has any
voting right) and raise no objections against such Public Offering or
conversion, and each Member and Unitholder shall take all reasonable actions in
connection with the consummation of such Public Offering or conversion as
determined by the Board and the TPC Member.
(b)    Required Actions. The Company shall, at the request of the underwriters
in the case of a Public Offering or the Board or the TPC Member in the case of
any other conversion, effect a conversion to corporate form and, in connection
therewith, the Members shall, at the request and under the direction of the
Board and the TPC Member, take all actions necessary or desirable to effect such
conversion (including, without limitation, whether by conversion to a subchapter
C corporation, merger or consolidation into any entity, recapitalization or
otherwise), giving effect to the same economic, voting and corporate governance
provisions contained herein after taking into consideration the structure of the
Company and its Subsidiaries and their respective securities (a “Corporate
Conversion”). In connection with the Corporate Conversion, each holder of the
Common Units will be entitled to receive a percentage of the shares of common
stock of the corporate successor outstanding immediately following the Corporate
Conversion equal to the percentage that such holder of Common Units would have
received of the total amount distributed to all Unitholders had the Company
liquidated and distributed such common stock in accordance with Article VII on
the day of the Corporate Conversion (after giving effect to any payments as a
result of the redemption (if any) of any Units). Each Unitholder hereby consents
to such Corporate Conversion and agrees that it will, in connection with such
Corporate Conversion, consent to and raise no objections against the Corporate
Conversion. In connection with such Corporate Conversion, each Unitholder hereby
agrees to enter into (i) a securityholders agreement with the corporate
successor and each other Unitholder on terms approved by the TPC Member which
contains restrictions on the Transfer of such capital stock and other provisions
(including, without limitation, with respect to the governance and control of
such corporate successor) in form and substance similar to the provisions and
restrictions set forth herein (including, without limitation, in this Article
IX) and (ii) an agreement with the corporate successor providing for the
continued vesting of, and repurchase rights respecting, any capital stock issued
in respect of unvested Common Units in form and substance similar to the
provisions and restrictions with respect to vesting and repurchase rights set
forth herein. The Company or its successor shall pay any fees incurred by any
the TPC Member pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder, in
connection with any such Corporate Conversion.
(c)    Demand Registration Rights.
(i)    If the Company receives at any time after the earlier of (A) four (4)
years after the date of this Agreement or (B) six (6) months after the effective
date of a Public Offering, a written request from the BR Member that the Company
file a registration statement under the Securities Act covering the registration
of at least ten percent (10%) of the then outstanding Equity Securities of






53

--------------------------------------------------------------------------------





the Company (a “Demand Registration”), then the Company shall use its
commercially reasonable efforts to effect as expeditiously as possible the
registration under the Securities Act of (y) all Units or any Equity Securities
of another entity issued in exchange for the Units in anticipation of a Public
Offering (“Registrable Securities”) held by the BR Member which are requested to
be registered in the initial written demand and (z) any additional Registrable
Securities requested to be registered by any Members who elect to include
Registrable Securities in such Demand Registration in a written notice or
notices given within ten (10) days of the date the Demand Registration Notice
(as defined below) is given by the Company (together with the Registrable
Securities described in clause (y), the “Included Securities”).  Promptly (but
in no event later than five (5) Business Days) after the receipt by the Company
of any written demand pursuant to clause (y) of the immediately preceding
sentence, the Company will give written notice of such demand to all holders of
Registrable Securities (the “Demand Registration Notice”).  The Company shall
effect the registration under the Securities Act of the Included Securities as
expeditiously as possible and use its commercially reasonable efforts to have
such registration become and remain effective.  The Company shall have the right
to select the underwriters for a Demand Registration that is to be an
underwritten offering, subject to the reasonable approval of the BR Member. 
(ii)    Notwithstanding Section 9.10(c)(i), the Company shall not be required to
effect more than two Demand Registrations from the BR Member; provided, that the
BR Member shall be entitled to unlimited additional Demand Registrations if such
additional Demand Registrations would be eligible for registration on Form S-3;
provided, further, that the Company shall not be required to effect more than
two such Demand Registrations on Form S-3 in any twelve (12) month period.
(iii)    Any registration initiated pursuant to Section 9.10(c)(i) shall not
count as a Demand Registration (A) unless and until a registration statement
with respect to all Registrable Securities to be sold in connection therewith
shall have become effective and remained effective for a period of 120 days, or,
if a shorter time until all of the Included Securities shall have been sold, (B)
if after it has become effective such registration is interfered with by any
stop order, injunction or other order or requirement of the Securities and
Exchange Commission or any other governmental authority for any reason not
attributable to the holders of Included Securities, such that no sales are
possible thereunder for a period of ten consecutive days or more, (C) if the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such registration are not satisfied or waived, other
than by reason of a failure on the part of the holders of Included Securities or
(D) if, due to the provisions of Section 9.10(c)(iv) the demanding holder is
prohibited from registering 30% or more of its Registrable Securities requested
to be registered in the initial written demand. 
(iv)    If a Demand Registration is an underwritten offering and the managing
underwriters advise the Company in writing that in their good faith judgment the
number of securities to be included in a Demand Registration exceeds the number
that can be sold in the offering in light of marketing factors or because the
sale of a greater number would adversely affect the price of the Registrable
Securities to be sold in such Demand Registration, then the total number of
securities the underwriters advise can be included in such Demand Registration
shall be allocated (A) first, to the holders of the Included Securities, pro
rata; (B) second, to the Company, as the case may be, for any securities that
the Company proposes to issue and sell for its own account; and (C) third, to
other persons that the Company is obligated to register pursuant to other
contractual arrangements, pro rata. 
(d)    Piggyback Registration Rights.
(i)    Whenever the Company proposes to complete a Public Offering (other than
in connection with a Demand Registration) and the registration form to be used
may be used for






54

--------------------------------------------------------------------------------





the registration of Registrable Securities (a “Piggyback Registration”), the
Company shall give prompt written notice to all holders of Registrable
Securities of its intention to effect such a registration and, subject to the
terms of subsection (ii) below, shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) days after the receipt of the
Company’s notice.
(ii)    If a Piggyback Registration is an underwritten offering and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such registration (A)
first, the securities the Company proposes to sell, (B) second, the Registrable
Securities requested to be included in such registration, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (C) third, other securities requested to be
included in such registration pursuant to contractual arrangements with the
Company. 
(e)    Holdback Agreement. No Unitholder shall effect any Public Sale or
distribution of any Units or of any capital stock or Equity Securities of the
Company or any corporate successor thereto, or any securities convertible into
or exchangeable or exercisable for such Units, stock or securities, during the
seven (7) days prior to and the ninety (90)-day period (one hundred eighty (180)
days in the case of an initial Public Offering) beginning on the effective date
of any underwritten Public Offering, except as part of such underwritten Public
Offering or unless otherwise permitted by the Company.
9.11    BR Equityholders Repurchase Option.
(a)    Repurchase Right. In the event that any BR Equityholder Employee ceases
to be employed by the Company and/or such Subsidiary during the period beginning
on the date of this Agreement and ending on the earlier of (A) the three (3)
year anniversary of the Closing Date (as defined in the Acquisition Agreement)
or (B) the date that the TPC Member delivers the Call Notice to the BR Member
pursuant to Section 9.7 to purchase all, but not less than all, of the
outstanding Units held by the Call Sellers, as a result of the following
occurrences after the date hereof: (i) such BR Equityholder Employee’s voluntary
resignation as an employee, other than for Good Reason or upon death or
disability (“Good Reason” shall be as defined in such BR Equityholder Employee’s
employment agreement with the Company), or (ii) the termination of such BR
Equityholder Employee employment by the Company for Cause (the date of such
cessation or termination, the “Termination Date”), the Unvested Units (as
defined below) held directly or indirectly by such BR Equityholder Employee
(including Units held by the BR Member with respect to such BR Equityholder
Employee) shall be subject to purchase by the TPC Member pursuant to the terms
and conditions set forth in this Section 9.11 (the “BR Equityholder Repurchase
Option”). The purchase price of Unvested Units which are subject to purchase
pursuant to the BR Equityholder Repurchase Option (the “Available Units”) shall
be the lower of (i) the Put and Call Price, with the termination date being
deemed the date on which the Repurchase Notice (as defined below) is delivered
for purposes of the definition of the Put and Call Price, and (ii) the per
Common Unit purchase price paid by the TPC Member to the BR Member for the
Common Units acquired by the TPC Member at the Closing (as defined in the
Acquisition Agreement) (such lower purchase price, the “Repurchase Price”). The
Redemption Price for the Available Units may be paid, at the election of the TPC
Member, in the form of readily available funds or shares of Issuer Common Stock
or a combination of both. For purposes of this Section 9.11, “employed” means
such BR Equityholder Employee is an employee of the Company and does not include
any BR Equityholder (such as Denis Grosz) that is serving as a consultant or
contractor to the Company.






55

--------------------------------------------------------------------------------





(b)    Repurchase Notice. The TPC Member shall be entitled to exercise the BR
Equityholder Repurchase Option for all or any portion of any Available Units
held by such BR Equityholder Employee by delivering written notice (the
“Repurchase Notice”) to the BR Member within thirty (30) days after the
Termination Date. The Repurchase Notice shall (i) set forth the number of
Available Units to be acquired from the BR Member or the BR Equityholder
Employee if such Available Units are held directly by such BR Equityholder
Employee (or his, her or its Permitted Transferee), (ii) the aggregate
consideration to be paid for such Available Units (including a calculation of
the EBITDA attributable to the Put and Call Price) and the time and place for
the closing of the transaction, and (iii) specify what portion of the Repurchase
Price will be paid in cash and what portion of the Repurchase Price will be paid
in shares of Issuer Common Stock. Following the delivery of the Repurchase
Notice, the TPC Member shall provide and cause the Company to provide to such BR
Equityholder Employee with reasonable access, during normal business hours and
upon reasonable advance notice, to the personnel, properties, books and records
of the Company to the extent reasonably necessary for such BR Equityholder
Employee to review the calculations set forth in the Repurchase Notice.
(c)    Repurchase Objection Notice. For the fifteen (15) Business Day period
following the delivery of a Repurchase Notice, such BR Equityholder Employee may
deliver to the TPC Member a written notice (each such notice, a “Repurchase
Objection Notice”), which Repurchase Objection Notice shall specify whether such
BR Equityholder disagrees with calculation of the Put and Call Price set forth
in the Repurchase Notice. If the such BR Equityholder Employee does not deliver
a Repurchase Objection Notice within such fifteen (15) Business Day period, then
the Repurchase Price reflected in the Repurchase Notice shall become final and
binding upon all parties for the purposes of the calculation of the Repurchase
Price. If such BR Equityholder Employee delivers a Repurchase Objection Notice
within such fifteen (15) Business Day period, then the TPC Member and such BR
Equityholder Employee shall negotiate in good faith for fifteen (15) days (which
period may be extended by written agreement of such BR Equityholder Employee and
the TPC Member) following the TPC Member’s receipt of such Repurchase Objection
Notice to resolve such objections. Any such objections that the TPC Member and
such BR Equityholder Employee are unable to resolve during such fifteen (15) day
period are referred to as a “Repurchase Dispute.” After such fifteen (15) day
period, any matter set forth in the Repurchase Notice that is not a Repurchase
Dispute shall become final and binding upon all parties. If the TPC Member and
such BR Equityholder Employee are unable to resolve all objections during such
fifteen (15) day period, then any Repurchase Disputes, and only such Repurchase
Disputes, shall be resolved by Accounting Firm. The Accounting Firm shall be
instructed to resolve any Repurchase Dispute in accordance with the terms of
this Agreement within thirty (30) days after its appointment. In resolving any
disputed item, the Accounting Firm may not assign a value to any item greater
than the maximum value for such item claimed by either party or less than the
minimum value for such item claimed by either party. None of the TPC Member,
such BR Equityholder Employee or the Company shall have or conduct any
communication, either written or oral, with the Accounting Firm without the
other parties either being present or receiving a concurrent copy of any such
written communication. The TPC Member, such BR Equityholder Employee, the
Company and their respective employees and/or agents (subject to entry into
customary access agreements) shall reasonably cooperate with the Accounting Firm
during its engagement and respond on a timely basis to all requests for
information or access to documents or personnel made by the Accounting Firm, all
with the intent to fairly and in good faith resolve the Repurchase Dispute as
promptly as reasonably practicable. The resolution of each such Repurchase
Dispute by the Accounting Firm (i) shall be set forth in writing, (ii) shall be
within the range of disputes between the TPC Member and such BR Equityholder
Employee, (iii) shall constitute an arbitral award and (iv) shall be conclusive
and binding upon all parties upon which a judgment may be rendered by a court
having proper jurisdiction thereover. Upon delivery of






56

--------------------------------------------------------------------------------





such resolution, the calculation of the Put and Call Price, as modified in
accordance with such resolution, shall become final and binding upon all parties
for the purposes of the calculation of the Repurchase Price. The costs and
expenses of the Accounting Firm shall be borne one-half by such BR Equityholder
Employee and one-half by the TPC Member.
(d)    Closing of the Repurchase Option. The closing of the purchase of the
Available Units pursuant to the Repurchase Option shall take place as soon as
practicable after the delivery of the Repurchase Notice but in any event within
ninety (90) days after the delivery of the Repurchase Notice (which period may
be extended by written agreement of such BR Equityholder Employee and the TPC
Member). The TPC Member shall pay (or cause to be paid) the Repurchase Price to
such BR Equityholder Employee with respect to the Available Units to be
purchased from such BR Equityholder pursuant to the Repurchase Option, at the
TPC Member’s sole election, by (1) delivery of a cashier’s or certified check or
wire transfer of funds to an account specified by such BR Equityholder Employee,
(2) in shares of Issuer Common Stock (via book entry issuance) representing
value equal to the stock component of the Repurchase Price based upon the
Trading Price of the Issuer Common Stock determined as of the date immediately
preceding delivery of the Repurchase Notice (rounded down to the nearest whole
share), provided that the closing of the Repurchase Option occurs within thirty
(30) days following the delivery of the Repurchase Price or (3) a combination of
(1) and (2) above having value equal to the Repurchase Price payable to such Put
Seller with respect to the Available Units so purchased by TPC Member. In the
event that the closing of the Repurchase Option occurs more than thirty (30)
days following the delivery of the Repurchase Notice, the TPC Member may elect
to re-allocate the cash and stock component of the Repurchase Price by providing
such BR Equityholder Employee with written notice not less than fifteen (15)
days prior to the closing date of the Repurchase Option (the “Repurchase
Reallocation Notice”) specifying what portion of the Repurchase Price will be
paid in cash and what portion of the Repurchase Price will be paid in shares of
Issuer Common Stock. The number of shares of Issuer Common Stock issuable to
such BR Equityholder Employee as a component of all or a portion of the
Repurchase Price shall be based upon the Trading Price of the Issuer Common
Stock determined as of the date immediately preceding the delivery of the
Repurchase Notice (rounded down to the nearest whole share), provided the
closing of the Repurchase Option occurs within thirty (30) days following the
delivery of the Repurchase Notice. In the event that the closing of the
Repurchase Option occurs more than thirty (30) days following the delivery of
the Repurchase Notice, the shares of Issuer Common Stock issuable to such BR
Equityholder Employee will be based upon the Trading Price of the Issuer Common
Stock determined as of the date that the TPC Member delivers the Repurchase
Reallocation Notice (rounded down to the nearest whole share).
(e)    The TPC Member shall be entitled to (i) receive from the BR Member or the
BR Equityholder Employee if such Available Units are held directly by such BR
Equityholder Employee (or his, her or its Permitted Transferee) representations
and warranties regarding (w) good title to such securities, free and clear of
any liens or encumbrances, (x) the transferor’s authorization and/or capacity to
sell such securities, (y) enforceability and binding effect of the agreement
containing such representations and warranties, without violation of any
material agreement or material contract to which such transferor is party, (z)
to the extent a portion of the purchase price for the Available Units is to be
paid in shares of Issuer’s Common Stock, representations and warranties
substantially similar to the representations and warranties contained in Section
5.25 of the Acquisition Agreement and (ii) receive an assignment of such Units,
duly executed by the holder or holders of such Units and otherwise in form and
substance reasonably satisfactory to the Company. With respect to the shares of
Issuer Common Stock issuable to the BR Member or the BR Equityholder Employee if
such Available Units are held directly by such BR Equityholder Employee (or his,
her or its Permitted Transferee) as a component of all or a portion of purchase
price for the Available Units to be purchased pursuant to the BR Equityholder






57

--------------------------------------------------------------------------------





Repurchase Option, the BR Member or the BR Equityholder Employee if such
Available Units are held directly by such BR Equityholder Employee (or his, her
or its Permitted Transferee) as the case may be, shall be entitled to receive
from the TPC Member (and the Issuer, as applicable) representations and
warranties regarding (w) good title to such securities, free and clear of any
liens or encumbrances, (x) the Issuer’s authorization and/or capacity to issue
such securities, (y) enforceability and binding effect of the agreement
containing such representations and warranties, without violation of any
material agreement or material contract to which Issuer is party and (z)
representations and warranties substantially similar to the representations and
warranties contained in Section 6.10 of the Acquisition Agreement.
(f)    The BR Equityholder Repurchase Option set forth in this Section 9.11
shall continue to apply to the Units following any Transfer thereof, other than
a Transfer to the Company. The TPC Member shall be entitled to assign the BR
Equityholder Repurchase Option and all of the TPC Member’s rights under this
Section 9.11 to an Affiliate of the TPC Member or Issuer.
(g)    “Unvested Units” shall mean any and all Units of a BR Equityholder
Employee that have not yet vested on the Termination Date. The Units consisting
of the Retained Equity shall “vest” (and therefore will no longer be Unvested
Units subject to the TPC Member’s repurchase right set forth in this Section
9.11), in three (3) equal annual installments beginning on the first anniversary
of the date of this Agreement. In the event that a BR Equityholder Employee’s
employment with the Company is terminated for any reason (including death or
disability) other than (i) for Cause (as defined in this Section 9.11) by the
Company or (ii) by BR Equityholder Employee upon his or her voluntary
resignation without Good Reason, then upon such termination all of BR
Equityholder Employee’s Units shall be deemed “vested” as of the date of such
termination and shall no longer be subject to the TPC Member’s repurchase right
set forth in this Section 9.11.
(h)    Additional Payment Amounts. To the extent that the Repurchase Price was
less than the per Common Unit purchase price paid by the TPC Member to the BR
Member for the Common Units acquired by the TPC Member at the Closing (as
defined in the Acquisition Agreement), the terms of Section 9.7(f) with respect
to the additional payments made in connection with the closing of the purchase
of Units pursuant to any Call Option shall apply equally to any purchase of
Units from a BR Equityholder Employee pursuant to this Section 9.11; provided,
however under no circumstances will the Repurchase Price exceed the per Common
Unit purchase price paid by the TPC Member to the BR Member for the Common Units
acquired by the TPC Member at the Closing (as defined in the Acquisition
Agreement). This Section 9.11(h) shall survive any Sale of the Company.
9.12    Set-Off Rights. The TPC Member shall have the right to set-off against
any amount due to the BR Member or to any BR Equityholder (to the extent the BR
Member has transferred any of the Retained Equity to a BR Equityholder) under
Section 9.7, Section 9.8 or Section 9.11, any amount of any Indemnified Losses
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the TPC Member under the terms and conditions of the
Acquisition Agreement.
9.13    Conduct of Business. Upon and from the delivery of the Call Notice or
the Put Election, as applicable, and until the earlier to occur of (i) the
closing of the purchase of Units pursuant to the Call Option or Put Option, as
applicable, and (ii) the expiration of all obligations of Issuer and the Call
Purchaser or the Put Purchaser (or their respective successors), as applicable,
under Section 9.7 or Section 9.8, as applicable, the TPC Member and the Company
shall, and shall cause their respective employees, officers, consultants,
counsel, advisors and Affiliates to:






58

--------------------------------------------------------------------------------





(a)    conduct the business and operations of the Company in the ordinary
course, consistent with the past practices of the Company and in accordance with
mutually agreed upon annual operating and capital budgets, and in connection
therewith (i) use its commercially reasonable efforts to maintain the Company’s
assets, rights and properties and to preserve intact the Company’s current
relationships with customers, employees, suppliers and others having business
dealings with it, (ii) maintain the Company’s books and records in the usual,
regular and ordinary manner, on a basis consistent with past practice, and (iii)
use commercially reasonable efforts to preserve the goodwill and ongoing
operations of the Company’s business;
(b)    use commercially reasonable efforts to comply with and cause the Company
to comply with the Company’s obligations under its then-existing agreements,
contracts and other business arrangements;
(c)    not prevent or otherwise restrict the Company from selling or providing
products or services or any other revenue generating activity which is
consistent with the business conducted by the Company;
(d)    not undergo or otherwise become a party to a Change of Control
Transaction unless the successor to the business, assets, or equity interests,
as the case may be, affirmatively assumes in writing the obligations of the Call
Purchaser or the Put Purchaser, as the case may be, pursuant to this Agreement;
(e)    not enter into, amend or otherwise modify any credit or equity financing
agreement or arrangement, or fail to perform any obligation under any such
then-existing agreement or arrangement, the result of which could be reasonably
likely to prevent, hinder or delay the payment of amounts pursuant to Section
9.7 or Section 9.8;
(f)    not cause or permit any arrangement inconsistent with past accounting
practices and standards of the Company that has the effect of artificially
shifting revenues into or out of the Company or into or out of accounting
periods;
(g)    not cause or permit the Company to implement any discounts in pricing
unless approved in advance in writing by one (1) of the BR Representatives for
so long as the Retained Equity equals or exceeds the Minimum Threshold;
(h)    not transfer or divert any business of the Company, or any of its
customers, suppliers or service providers to any other Person or entity;
(i)    refrain from taking any action that might reasonably be expected to
prejudice the Business or adversely impact its value; and
(j)    refrain from taking any action that would otherwise require a
super-majority approval in accordance with Section 5.6.
9.14    Registration Rights Relating to Issuer Common Stock.
(a)    With respect to any Issuer Common Stock issued to the BR Member, the BR
Equityholders and/or their respective Permitted Transferees in connection with
each of (i) the closing of the transactions contemplated in the Acquisition
Agreement (such Issuer Common Stock, “Initial Issuer Registrable Securities”)
and (ii) any payment of the Put and Call Price in Issuer Common Stock pursuant
to Section 9.7 or Section 9.8 hereof (such Issuer Common Stock, “Put/Call Issuer
Registrable






59

--------------------------------------------------------------------------------





Securities” and, together with the Initial Issuer Registrable Securities, the
“Issuer Registrable Securities”) (each such date, the applicable “Filing Date”),
the Issuer shall, and the TPC Member shall cause the Issuer to, file with the
SEC a registration statement on Form S-3 or, to the extent that Form S-3 is not
available, Form S-1 (the “Issuer Registration Statement”), which Registration
Statement shall provide for the resale of the applicable Issuer Registrable
Securities. The Registration Statement covering the resale of the Initial Issuer
Registrable Securities shall be filed with the SEC within ninety (90) days after
the date of this Agreement, and the Issuer shall, and the TPC Member shall cause
the Issuer to, use commercially reasonable efforts to cause such Registration
Statement to become effective prior to the initial expiration of the transfer
restrictions pursuant to the applicable lockup agreement among the BR Member and
any applicable BR Equityholder and/or their respective Permitted Transferees, on
the one hand, and Issuer, on the other hand. The Registration Statement covering
the resale of the Put/Call Issuer Registrable Securities shall be filed with the
SEC within sixty (60) days after the issuance of the Issuer Common Stock as
payment for the Put and Call Price, and the Issuer shall, and the TPC Member
shall cause the Issuer to, use commercially reasonable efforts to cause such
Registration Statement to become effective within sixty (60) days thereafter.
(b)    The TPC Member shall cause Issuer to use its commercially reasonable
efforts to cause each Issuer Registration Statement to be declared effective by
the Securities and Exchange Commission as promptly as possible after the filing
thereof and shall use its commercially reasonable efforts to continuously
maintain the effectiveness of such Issuer Registration Statement until all
Initial Issuer Registrable Securities or Put/Call Issuer Registrable Securities,
as applicable, have been sold pursuant to the applicable Issuer Registration
Statement (each such date, the applicable “Registration Rights Termination
Date”). Such Issuer Registration Statements will permit the holders of Issuer
Registrable Securities to resell the Issuer Registrable Securities pursuant to
the Issuer Registration Statement.
(c)    Issuer may delay the filing or effectiveness of each Registration
Statement if Issuer’s Board of Directors determines in its reasonable judgment
(i) that proceeding with such a filing or request for effectiveness would
require Issuer to disclose material information that would not otherwise be
required to be disclosed at that time or (ii) that the registration to be
delayed would, if not delayed, materially adversely affect Issuer and its
subsidiaries taken as a whole or materially interfere with, or jeopardize the
success of, any pending or proposed material transaction, including any debt or
equity financing, any acquisition or disposition, any recapitalization or
reorganization or any other material transaction, whether due to commercial
reasons, a desire to avoid premature disclosure of information or any other
reason. Any period during which the Issuer has delayed a filing or effectiveness
pursuant to this Section 9.14(b) is herein called a “Suspension Period.” The TPC
Member shall provide prompt written notice to the BR Member, the BR
Equityholders, as applicable, and/or their respective Permitted Transferees of
the commencement and termination of any Suspension Period but shall only be
obligated under this Agreement to disclose the reasons therefor if the BR
Member, the BR Equityholders, as applicable, and/or their respective Permitted
Transferees and the Issuer have entered into a confidentiality agreement
relating to the disclosure of such information and the BR Member, the BR
Equityholders, as applicable, and/or their respective Permitted Transferees
requests that the Issuer disclose the reasons therefor. The BR Member, the BR
Equityholders, as applicable, and their respective Permitted Transferees shall
keep the existence of each Suspension Period confidential and refrain from
making offers and sales of Registrable Securities during each Suspension Period.
In no event (x) may the Issuer deliver notice of a Suspension Period to the BR
Member, the BR Equityholders, as applicable, and/or their respective Permitted
Transferees more than two (2) times during any twelve (12) month period; (y)
shall any Suspension Period be in effect for an aggregate of seventy-five (75)
days or more in any






60

--------------------------------------------------------------------------------





twelve (12) month period; and (z) shall any second Suspension Period during any
twelve (12) month period begin within thirty (30) days of the end of the
preceding Suspension Period.
(d)    In addition to the other obligations of Issuer set forth in this
Agreement, Issuer shall be required to:
(i)    use commercially reasonable efforts to prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
Issuer Registration Statement and the prospectus used in connection with such
Issuer Registration Statement as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Issuer Registration Statement for the period commencing on the
applicable Filing Date and ending on the applicable Registration Rights
Termination Date;
(ii)    furnish to any holder with respect to the Issuer Registrable Securities
registered under the Issuer Registration Statement such number of copies of the
Issuer Registration Statement, prospectuses and preliminary prospectuses in
conformity with the requirements of the Securities Act and such other documents
as the holder may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Issuer Registrable Securities owned by
the holder;
(iii)    use its commercially reasonable efforts to register and qualify the
securities covered by such Issuer Registration Statement under such other
securities or blue sky laws of such jurisdictions as shall reasonably be
requested by the holders, provided that the Issuer shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any state or jurisdiction in
which it is not now qualified or has not consented;
(iv)    notify each holder of Issuer Registrable Securities covered by the
applicable Issuer Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such Issuer
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing;
(v)    cause all such Issuer Registrable Securities registered pursuant to this
Section to be listed on the securities exchange and trading system on which
similar securities issued by the Issuer are then listed;
(vi)    promptly notify each holder after it receives notice of the time when
the applicable Issuer Registration Statement has been declared effective by the
Securities and Exchange Commission, or when a supplement or amendment to the
Issuer Registration Statement has been filed with the Securities and Exchange
Commission;
(vii)    promptly notify each holder after it shall receive notice of the
issuance of any stop order by the Securities and Exchange Commission delaying or
suspending the effectiveness of the Issuer Registration Statement; and
(viii)    cooperate with the holders to facilitate the timely preparation and
delivery of certificates representing Issuer Registrable Securities, or other
applicable evidence of such Issuer Registrable Securities to be delivered to a
transferee pursuant to the Issuer Registration Statement, which certificates
shall be free, to the extent permitted by this Agreement, the Purchase Agreement
and under






61

--------------------------------------------------------------------------------





applicable law, of all restrictive legends, and to enable such Issuer
Registrable Securities to be in such denominations and registered in such names
as any such holders may reasonably request.
(e)    Notwithstanding anything to the contrary in this Agreement, Issuer shall
not be required to file a Registration Statement or include Issuer Registrable
Securities in a Registration Statement unless it has received from the holder or
holders of such Issuer Registrable Securities, at least five (5) Business Days
prior to the anticipated filing date of the Registration Statement, information
and documents reasonably requested by Issuer to be provided by such holder of
Issuer Registrable Securities for inclusion in such Registration Statement.
ARTICLE X
WITHDRAWAL AND RESIGNATION OF UNITHOLDERS
10.1    Withdrawal.
(a)    No Unitholder shall have the power or right to withdraw or otherwise
resign from the Company prior to the dissolution and winding up of the Company
pursuant to Article VII, except as otherwise expressly permitted by this
Agreement or any of the other agreements contemplated hereby. Upon a Transfer of
all of a Unitholder’s Units in a Transfer permitted by this Agreement, such
Unitholder shall cease to be a Unitholder.
(b)    Notwithstanding that payment on account of a withdrawal may be made after
the effective time of such withdrawal, any completely withdrawing Unitholder
will not be considered a Unitholder for any purpose after the effective time of
such complete withdrawal, and, in the case of a partial withdrawal, such
Unitholder’s Capital Account (and corresponding voting and other rights) shall
be reduced for all other purposes hereunder upon the effective time of such
partial withdrawal.
ARTICLE XI
MISCELLANEOUS
11.1    Information Rights. The Company hereby agrees that it shall comply with
the following provisions by delivering to the BR Member, for so long as it holds
Units in the aggregate of at least five percent (5%) of the outstanding Common
Units, access to inspect the Company’s properties, examine its books of account
and records, and discuss the Company’s affairs, finances, and accounts with its
officers, during normal business hours of the Company as may be reasonably
requested; provided, however, that the Company shall not be obligated pursuant
to this Section 11.1 to provide access to any information that it reasonably and
in good faith and upon the advice of outside counsel considers to be a trade
secret the disclosure of which may jeopardize valid trade secret protection
afforded such information under applicable law (unless covered by an enforceable
confidentiality agreement, in form acceptable to the Company) or the disclosure
of which, and to the extent that, upon the advice of outside counsel, such
access would adversely affect the attorney-client privilege between the Company
and its counsel. Each Member holding Common Units that is a “venture capital
operating company” for purposes of Department of Labor Regulations Section
2510.3-101 shall, in addition to all other rights granted under this Agreement,
have the right to consult with and advise the officers of the Company with
respect to the management of the Company and its Subsidiaries.
11.2    Further Assurances. The parties shall execute and deliver all documents,
instruments, and certificates, provide all information, and take or refrain from
taking all such further actions as may be reasonably necessary or appropriate to
achieve the purposes of this Agreement and effect the provisions hereof, as
determined in good faith by the Board.






62

--------------------------------------------------------------------------------





11.3    Title to Company Assets. The Company’s assets will be deemed to be owned
by the Company as an entity, and no Unitholder, individually or collectively,
will have any ownership interest in any Company asset or any portion thereof in
such Unitholder’s capacity as a Unitholder.
11.3    Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire at any time as a result of making the loan any
direct or indirect interest in Company Profits, Losses, Distributions, capital
or property other than as a creditor.
11.5    Amendments, Modifications, or Waivers.
(a)    Subject to Section 11.5(b) and Section 11.5(c), any provision of this
Agreement may be amended or modified if, but only if, such amendment or
modification is in writing and is approved in writing by the Board, including at
least one (1) of the TPC Representatives and at least one (1) of the BR
Representatives for so long as the Retained Equity equals or exceeds the Minimum
Threshold.
(b)    Notwithstanding Section 11.5(a) but subject to Section 11.5(c), if an
amendment or modification of this Agreement:
(i)    would alter or change the special rights hereunder of a Member or group
of Members (including the BR Member) specifically granted such special rights by
name, such amendment or modification shall not be effective against such Member
or group of Members (as the case may be) without the prior written consent of
such Member or, in the case of a group of Members, the holders of at least a
majority of the Units held by such group of Members;
(ii)    would alter or change the powers, preferences or special rights
hereunder of the holders of a class of Units (holders of such class, the
“Subject Members”) so as to affect them materially and adversely different than
the holders of any other class of Units, such amendment or modification shall
not be effective against the Subject Members without the prior written consent
of the holders of at least a majority of such class of Units held by the Subject
Members;
(iii)    would alter or change the rights or obligations of any Member provided
under Section 2.2(d), Section 2.3, Section 3.1(b), Section 5.1, Section 5.4,
Section 5.6, Section 7.2, Article IX or this Section 11.5 shall not be effective
without the prior written consent of Members holding a majority of the Units not
held by the TPC Member and its Affiliates; or
(iv)    would alter or change the rights or obligations of any Member provided
under Section 9.7(f), Section 9.8(g) or Section 9.11(h) shall not be effective
(a) without the prior written consent of (a) any Member with the right or
obligation to sell Units pursuant to any such Section or (b) in the case of a
former Member that has already sold Units pursuant to any such Section, without
the prior written consent of such former Member (even if no longer a Member
under this Agreement).
(v)    would alter or change any requirement in this Agreement that a matter be
approved by all Members, such amendment or modification shall not be effective
without the prior consent of all Members.
(c)    The provisions of Section 11.5(a) and Section 11.5(b) shall not apply to
any amendments or modifications otherwise expressly permitted by this Agreement.
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such






63

--------------------------------------------------------------------------------





provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
11.6    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon the Unitholders and
their respective heirs, executors, administrators, legal representatives,
successors and permitted assigns, whether so expressed or not.
11.7    Remedies. Each Unitholder shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any law. Any Person having any rights under any provision
of this Agreement or any other agreements contemplated hereby shall be entitled
to enforce such rights specifically, to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights granted by
law. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
11.8    Offset. Whenever the Company or any Subsidiary is to pay any sum to any
Unitholder or any Affiliate or Related Person thereof in their capacity as a
Unitholder, any amounts that such Unitholder or such Affiliate or Related Person
owes in their capacity as a Unitholder, to the Company or any Subsidiary
thereof, may be deducted from that sum before payment.
11.9    Governing Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the exhibits and schedules attached hereto,
and the performance of the obligations imposed by this Agreement, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
11.10    Jurisdiction; Service of Process. Each of the parties submits to the
exclusive jurisdiction of the United States District Court or the Delaware Court
of Chancery located in Wilmington, Delaware in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceeding may be heard and determined in such court. Each party
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Any party may make service on any other party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 11.15
below. Nothing in this Section 11.10, however, shall affect the right of any
party to serve legal process in any other manner permitted by law or at equity.
Each party agrees that a final judgment in any action or proceeding so brought
(subject to any rights of appeal) shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity.
11.11    Compliance with Laws. At all times during the term of this Agreement,
the Company shall obtain and maintain all material permits, licenses and
approvals as may be required by applicable law in order to engage in its
activities as described herein, and shall otherwise operate in such a manner so
as to comply in all material respects with all federal, state, and local laws
that may be applicable to the Company or its affairs.






64

--------------------------------------------------------------------------------





11.12    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
11.13    Counterparts. This Agreement may be executed simultaneously in two or
more separate counterparts, any one of which need not contain the signatures of
more than one party, but each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.
11.14    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation, and shall be deemed to be
followed by the words “without limitation.” Reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
otherwise modified from time to time in accordance with the terms thereof, and
if applicable hereof. The use of the words “or,” “either” and “any” shall not be
exclusive. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The use of the phrase “ordinary course of
business,” “ordinary course of business consistent with past practices” or words
of similar import shall be a reference to the Company as well as any
predecessors‑in‑interest.
11.15    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) sent to the recipient by reputable express courier service
(charges prepaid), (c) mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid or (d) telecopied to the recipient
(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if telecopied before 5:00 p.m. eastern standard
time on a Business Day, and otherwise on the next Business Day. Such notices,
demands and other communications shall be sent to the Company at the following
address and to all Unitholders to the addresses set forth on the Unit Ownership
Ledger:
To the Company:    BestReviews LLC
c/o Tribune Publishing Company, LLC
202 W. 1st Street
Los Angeles, California 90012
Facsimile: (213) 237-4401
Email: Julie.Xanders@tronc.com


with a copy (which shall     Honigman Miller Schwartz and Cohn LLP
not constitute notice) to:    2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506    






65

--------------------------------------------------------------------------------





Attention: Phillip D. Torrence
Facsimile: (269) 337-7703
Email: ptorrence@honigman.com


BestReviews Inc.
8985 Double Diamond Parkway Unit B7,
Reno, NV 89521
Attention: Ben Faw
Email: ben@bestreviews.com


Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: John M. Rafferty
Fax: (415) 276-7305
Email: jrafferty@mofo.com


and


Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
1200 Seaport Boulevard
Redwood City, CA 94063
Attention: Ivan A. Gaviria
Fax: 877-881-9198
Email: igaviria@gunder.com






66

--------------------------------------------------------------------------------









or to such other address or facsimile number or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party.
11.16    Complete Agreement. This Agreement, the documents expressly referred to
herein, and related documents of even date herewith embody the complete
agreement and understanding among the parties and terminate, supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, including, without limitation, the Prior LLC Agreement.
11.17    Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday, or legal holiday in the
State of California, the time period shall automatically be extended to the
Business Day immediately following such Saturday, Sunday, or legal holiday.
11.18    Electronic Delivery. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile, portable document format (.pdf) or similar reproduction
of such signed writing using a facsimile machine or electronic mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or electronic mail to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic mail as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.
11.19    Undertaking. Each Unitholder agrees to cause its controlled Affiliates
that own Units to fully and faithfully comply with the provisions of this
Agreement and the other agreements contemplated hereby applicable to such
controlled Affiliates.
11.20    Survival. Section 3.5, Section 5.1, Section 5.4, Article VI, Section
8.6 and this Article XI and any obligation required or requested to be performed
following the consummation of an Approved Sale or Forced Sale arising from such
Approved Sale or Forced Sale shall survive and continue in full force in
accordance with their terms notwithstanding any termination of this Agreement or
the dissolution of the Company.
11.21    Certain Acknowledgements. Upon execution and delivery of a counterpart
to this Agreement or a joinder to this Agreement, each Unitholder shall be
deemed to acknowledge to the other Unitholders as follows: (i) the determination
of such Unitholder to acquire Units in connection with this Agreement or any
other agreement has been made by such Unitholder independent of any other
Unitholder and independent of any statements or opinions as to the advisability
of such purchase or as to the properties, business, prospects or condition
(financial or otherwise) of the Company and its Subsidiaries which may have been
made or given by any other Unitholder or by any agent or employee of any other
Unitholder; (ii) no other Unitholder has acted as an agent of such Unitholder in
connection with making its investment hereunder and that no other Unitholder
shall be acting as an agent of such Unitholder in connection with monitoring its
investment hereunder; (iii) the TPC Member has retained






67

--------------------------------------------------------------------------------





Honigman Miller Schwartz and Cohn LLP in connection with the transactions
contemplated hereby and expects to retain Honigman Miller Schwartz and Cohn LLP
as legal counsel in connection with the management and operation of the
investment in the Company and its Subsidiaries; (iv) Honigman Miller Schwartz
and Cohn LLP is not representing and will not represent any other Unitholder in
connection with the transaction contemplated hereby or any dispute which may
arise between the TPC Member, on the one hand, and any other Unitholder, on the
other hand; (v) such Unitholder will, if it wishes to have counsel on the
transactions contemplated hereby, retain its own independent counsel; and (vi)
Honigman Miller Schwartz and Cohn LLP may represent the TPC Member or any of its
Affiliates (including, for the avoidance of doubt, the Company and its
Subsidiaries) in connection with any and all matters contemplated hereby
(including any dispute between the TPC Member and the Company, on the one hand,
and any other Unitholder, on the other hand) and such Unitholder waives any
conflict of interest in connection with such representation by Honigman Miller
Schwartz and Cohn LLP.
11.22    Designees. Each of the rights granted to any Member may, upon the
request of such Unitholder, be exercised in whole or in part from time to time
by its Affiliates and other designees.
11.23    Spousal Consent; Acknowledgment.
(a)    Each Member who is an individual and who is married on the date of this
Agreement shall cause such Member’s spouse to execute and deliver to the Company
a consent of spouse in substantially the form of Exhibit D attached hereto (a
“Spousal Consent”). If any Member should marry following the date of this
Agreement, such Member shall cause his or her spouse to execute and deliver to
the Company a Spousal Consent within thirty (30) days thereof.
(b)    Each Member which is an entity (other than the TPC Member and any trust)
shall cause any Person who holds more than 25% or more of the voting power of
such Person to execute and deliver an acknowledgment of such Person in
substantially the form of Exhibit E attached hereto. Each Member which is a
trust shall cause an authorized trustee of such trust to execute and deliver an
acknowledgment of such Person in the form of Exhibit E attached hereto.
11.24    Tax and Other Advice. Each Member has had the opportunity to consult
with such Member’s own tax and other advisors with respect to the consequences
to such Member of the purchase, receipt or ownership of the Units, including the
tax consequences under federal, state, local, and other income tax laws of the
United States or any other country and the possible effects of changes in such
tax laws. Such Member acknowledges that none of the Company, its Subsidiaries,
Affiliates, successors, beneficiaries, heirs and assigns and its and their past
and present managers, directors, officers, employees, and agents (including,
without limitation, their attorneys) makes or has made any representations or
warranties to such Member regarding the consequences to such Member of the
purchase, receipt or ownership of the Units, including the tax consequences
under federal, state, local and other tax laws of the United States or any other
country and the possible effects of changes in such tax laws.


Signatures on the Following Page








68

--------------------------------------------------------------------------------








In Witness Whereof, the parties hereto have caused this Amended and Restated
Limited Liability Company Agreement to be signed as of the date first above
written.
THE COMPANY:
BestReviews LLC
By:    /s/ Benjamin Faw            
Name:    Benjamin Faw
Title:    COO/Secretary
THE TPC MEMBER:


Tribune Publishing Company, LLC


By: /s/ Justin C. Dearborn
Name:Justin C. Dearborn
Title: Chief Executive Officer
THE BR MEMBER:
 
BestReviews Inc.


 By:/s/ Benjamin Faw
 Name:Benjamin Faw
 Title:COO/Secretary
 
ACKNOWLEDGED AND AGREED AS TO ARTICLE IX:


tronc, Inc.


By: /s/ Justin C. Dearborn
Name:Justin C. Dearborn
Title: Chief Executive Officer




 
 
 
 









69